IN THE SUPREME COURT OF IOWA
                                    No. 10–1503

                              Filed January 18, 2013


GAIL BIERMAN and BETH WEIER,

      Appellees,

vs.

SCOTT WEIER and AUTHOR SOLUTIONS, INC.,

      Appellants.

      Appeal from the Iowa District Court for Polk County, Carla T.

Schemmel, Judge.



      Defendants in a libel action bring an interlocutory appeal from the

district   court’s   denial    of   their   motions   for   summary   judgment.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR

FURTHER PROCEEDINGS.



      Cory F. Gourley of Gourley, Rehkemper & Lindholm, PLC, Des
Moines, for appellant Scott Weier.



      Michael A. Giudicessi of Faegre Baker Daniels LLP, Des Moines,

and Mary Andreleita Walker of Faegre Baker Daniels LLP, Minneapolis,

Minnesota, for appellant Author Solutions.



      Gary D. Dickey, Jr. of Dickey & Campbell Law Firm, Des Moines,

for appellees.
                                  2

     Charles D. Tobin of Holland & Knight LLP, Washington, D.C., and

Sharon K. Malheiro and Jeffrey D. Ewoldt of Davis, Brown, Koehn, Shors

& Roberts, P.C., Des Moines, for amicus curiae Michael G. Gartner; Big

Green Umbrella Media, Inc.; Lee Enterprises, Incorporated; Hearst

Television, Inc.; SourceMedia Group; The Associated Press; The Iowa

Newspaper Association; The Iowa Broadcasters Association; and The

Iowa Freedom of Information Council.
                                        3

MANSFIELD, Justice.

         This defamation case concerns Mind, Body and Soul, a book

written by Scott Weier. In the author’s words, the book is “based on my

life.”   It discusses Scott’s personal transformation, largely through his

relationship with God, following his divorce “on bad terms” from his first

wife. Scott’s ex-wife and her father concluded the book falsely accused

them of lying, abuse, and suffering from mental illness. They sued Scott

and Author Solutions, Inc. (ASI), the company that produced the book,

for libel, invasion of privacy, and intentional infliction of emotional

distress.     The district court, finding issues of fact, denied both

defendants’ motions for summary judgment.                The author and the

publisher appealed.

         On our review, we uphold the denial of Scott’s motion for summary

judgment for substantially the reasons set forth in the district court’s

thorough opinion.      However, we hold that ASI, as a bona fide book

publisher, should be considered a “media defendant.” Therefore, we find

that ASI was entitled to summary judgment because plaintiffs failed to

provide sufficient proof to establish a prima facie case under the

established standards applicable to such defendants.            We also decline

Scott and ASI’s invitation to revise our common law of defamation at this

time.

         I. Background Facts and Proceedings.

         After a contentious divorce which apparently resulted in a severing

of Scott’s ties with his daughters as well as his ex-wife, Scott wrote a

253-page memoir entitled Mind, Body and Soul. 1 In it he described his


      1Because one of the plaintiffs and one of the defendants share the same last

name, we will refer to all individual parties by their first names.
                                     4

own shortcomings and the development of his personal relationship with

God and offered advice for others on their own spiritual journeys. He

also criticized his ex-wife, Beth Weier, in various respects—accusing her

of lying to their daughters, being a bad parent, having a lack of religious

conviction, and generally being mean and spiteful. In a key passage, he

alleged that Beth’s father, Gail Bierman, molested her as a child and that

she suffered from either bipolar disorder or borderline personality

disorder as a result. In one sentence summarizing a theme of the book,

Scott wrote, “Satan (through my ex) set out to destroy my life, and has

upended it completely, but through doing so, it has completely changed

my life for the good!”

      In late 2008, Scott enlisted the services of ASI to publish his book.

For a total fee of $3183.81, ASI formatted and typeset the manuscript,

designed the cover, and provided 250 copies of the book for Scott to self-

distribute to local bookstores, friends, and family.

      ASI offered proofreading and editing services, but Scott declined to

purchase them. ASI did run a simple software program on the text that

it described as a “manuscript scrub.”        This program is a macro in

Microsoft Word designed to identify passages that contain certain “buzz”

words that might have the potential for being problematic. As an ASI

employee explained:

      What happens is all these words show up, and they’re from
      all sorts of topics. Could be trademark issues or copyright
      issues. It’s a variety of things. It can also be for offensive
      language. There’s other things I look for as well just to make
      sure that there isn’t some sort of hate literature or
      something like that.

             So what will happen is the file will be created, the
      scrub will be created and all these words will be
      highlighted. . . . So it’s just a broad range of things you try
      to go through and kind of size it up as quickly as possible.
                                     5

      After performing the manuscript scrub on Scott’s book, ASI’s

employee received a highlighted printout that he “speed read.” In one

identified passage, Scott had written, “I was molested by an uncle

sexually as a young child.” The employee did not do anything about this

passage after verifying with Scott that he had more than one uncle. The

same employee also initially noted the following passage:

      The two women we spoke of earlier, they were both molested
      by their fathers, or at least that is what they told me. And
      both of them were bipolar or borderline personality disorder,
      which is a fairly normal result of this type of sin against a
      child. Why does one person end up with mental issues and
      the other does not?

ASI’s employee did not take action on this passage because he “didn’t

think there was enough information about the women.” Thus, ASI did

not require any changes to the book prior to publication.

      ASI did not promote the book but did provide guidance and tips to

Scott on how to market his book himself.       Scott distributed twenty to

thirty of his 250 copies of the book to friends, family, and businesses in

the Clear Lake area. The rest of the books remain stored in his parents’

basement.   ASI also offered the book on its own website, where three

copies were sold, and through Amazon.com, where one copy was sold.

      Following the book’s release, Beth learned from a friend that Scott

had written it and had made reference to her in it. She obtained a copy

in February 2009, read it, and discovered various references to her and

her daughters, including passages that appeared to indicate Beth had

been abused by her father and suffered from bipolar or borderline

personality disorder. She believed those statements, as well as others in

the book, were false and defamatory.        She and her father retained

counsel and sent a cease and desist letter to Scott and ASI.      Neither

Scott nor ASI took action in response to the letter.
                                           6

       On February 24, 2009, Beth and Gail filed a petition in the Polk

County District Court alleging libel per se, false light invasion of privacy,

and intentional infliction of emotional distress. The petition specifically

identified thirty-two excerpts from the book as being defamatory. 2 The

plaintiffs also sought and were granted a temporary injunction to prevent

further distribution of the book during the pendency of the litigation. 3

       Scott and ASI filed separate answers to Beth and Gail’s petition. 4

Later, after discovery, all parties filed motions for summary judgment.

Beth and Gail sought partial summary judgment on their libel claims,

requesting an adjudication that certain passages in the book were

libelous per se.




       2The  portions of the book identified by Beth and Gail as defamatory included the
following passages:
       •   The two women we spoke of earlier, they were both molested by their
           fathers, or at least that is what they told me. And both of them were
           bipolar or borderline personality disorder, which is a fairly normal
           result of this type of sin against a child.
       •   Yes there are many skeletons in the closet that could be brought to
           the forefront, ones that would greatly damage my ex and her family.
       •   I have been held in contempt for things that are ridiculous, all
           because my ex has hired good lawyers who have gotten up in court
           and flat out lied, and in the end I have had to pay for her lawyers a
           few times to tell all these lies about me.
       •   Basically she has taught them a sinful nature, instead of the
           kingdom of God.
       •   Now you have just one parent trying to instill morals and values into
           my daughters. And what is she instilling? Hatred, non-forgiveness,
           no Christian morals (they do not go to church).
       3Beth  and Gail originally named Amazon.com as a defendant but later dismissed
it with prejudice.
       4Scott also filed counterclaims against Beth and Gail, alleging they had
committed slander and slander per se against him in statements they made to his
daughters. The district court granted Beth and Gail’s motion for summary judgment on
those counterclaims, and Scott has not challenged their dismissal on appeal.
                                     7

      ASI filed a motion for summary judgment urging dismissal of all

claims against it. ASI contended that most of Beth and Gail’s libel claims

should fail as a matter of law because the statements identified by the

plaintiffs either were admitted to be true, were not about the plaintiffs,

were not provably false, or were not defamatory. Additionally, ASI argued

that Beth and Gail could not establish the elements of libel and were not

entitled to presumptions under a libel per se theory because ASI was a

media defendant. ASI’s motion further argued that the claims for false

light and intentional infliction of emotional distress should be summarily

dismissed because they were simply libel claims under a different label.

Alternatively, ASI maintained that the plaintiffs could not establish the

publicity or fault requirements of their false light claims, and the

plaintiffs could not establish the necessary elements of intentional

infliction of emotional distress. ASI also sought summary judgment on

the plaintiffs’ request for punitive damages against it.

      Scott’s motion for summary judgment advanced most of the same

arguments as ASI’s motion, although he did not contend that he was a

media defendant.

      On September 15, 2010, the district court issued a twenty-three-

page ruling on the parties’ motions. The court concluded the statements

in Scott’s book regarding Gail’s alleged abuse of Beth and Beth’s

resulting mental illness constituted libel per se and granted Beth and

Gail’s motion for partial summary judgment on that ground. The court

then turned to whether ASI was a media defendant. It found it was not:

      ASI is not the New York Times, or any other media entity.
      Rather it is a business which contracts to publish
      documents for private authors. And while its authors may,
      in some instances, have first amendment rights, the rights
      retained by ASI have nothing to do with the First
      Amendment. . . .        Based on the Court[’]s earlier
                                     8
      determination that certain statements in the Book are
      libelous per se, ASI should be treated here as any other
      private defendant would be in a libel per se action.
      Accordingly, the elements of falsity, malice, and damage can
      be presumed as to ASI and the only element the Plaintiffs
      would have to prove is publication.

The district court further concluded that even if the plaintiffs were

required to prove the four elements of a libel claim, they had

demonstrated a fact issue as to each element sufficient to survive

summary judgment.

      The district court also denied ASI’s motion for summary judgment

on the false light invasion of privacy claim, finding fact issues existed as

to whether ASI gave publicity to the book and whether ASI acted

recklessly or with knowledge the book was false.      The court, however,

granted summary judgment to ASI on the intentional infliction of

emotional distress claim, concluding the plaintiffs had failed to show a

fact question as to the claimed outrageousness of ASI’s conduct.        The

district court also denied ASI’s motion for summary judgment on the

question of punitive damages, finding a fact question existed as to

whether ASI acted recklessly when it published the allegedly defamatory

statements in the book.     In addition, the district court denied Scott’s

motion for summary judgment on all claims.

      ASI and Scott applied for leave with this court to pursue an

interlocutory appeal.     We granted their applications and stayed
proceedings pending appeal.     We initially heard argument in this case

last term.    However, we then decided to hold this case over for

reargument and further consideration in the current term. At that time,

we asked the parties to provide supplemental briefing on whether this

court should continue to recognize the doctrine of libel per se.
                                      9

      II. Scope of Review.

      Our review of rulings on motions for summary judgment is for

correction of errors at law. Kiesau v. Bantz, 686 N.W.2d 164, 171 (Iowa

2004).   Summary judgment is appropriately granted when there is no

genuine issue of material fact and the moving party is entitled to

judgment as a matter of law.         Id.   When considering a motion for

summary judgment, the record must be viewed in the light most

favorable to the nonmoving party. Id.

      We have explained that summary judgment “is afforded a unique

role in defamation cases.     Judges have a responsibility to determine

whether allowing a case to go to a jury would . . . endanger first

amendment freedoms.” Jones v. Palmer Commc’ns, Inc., 440 N.W.2d 884,

889 (Iowa 1989) (citation and internal quotation marks omitted),

overruled in part on other grounds by Schlegel v. Ottumwa Courier, 585
N.W.2d 217, 224 (Iowa 1998).

      III. Discussion.

      Defamation law in Iowa is a blend of three things: common law,

some statutes set forth in chapter 659 of the Iowa Code, and First

Amendment principles established by decisions of the United States

Supreme Court. In its constitutional decisions, that Court has seemingly

cleared a path for traditional common law defamation claims to proceed

when the plaintiff is a private figure and the defamation concerns private

matters. Less clear is whether the identity of the defendant as a media

defendant changes the constitutional analysis.

      Nonetheless,    since    the     United   States   Supreme    Court

constitutionalized the law of defamation, our court has consistently

viewed media defendant status as significant. When the defendant is a

media defendant, we have said that presumptions of fault, falsity, and
                                      10

damages are not permissible, and thus the common law doctrine of libel

per se cannot apply. We must now decide whether we should continue

to recognize libel per se and the distinction between media and nonmedia

defendants, and if so, where ASI belongs.

      To frame this discussion, it is useful to review how we got to where

we are today. Accordingly, we will first discuss Iowa’s historical law of

defamation and then the United States Supreme Court’s landmark

defamation cases, followed by our own response to those decisions.

Against that backdrop, we will consider the defendants’ arguments that

we should abandon libel per se in light of certain constitutional

developments as well as the growth of the Internet.

      A. Iowa’s     Common      Law    of   Defamation.     Before   1964,

“defamation law consisted primarily of a complex set of common-law

rules developed by the state courts.”       Jones, 440 N.W.2d at 890.    At

common law, defamation involved the following elements: (1) publication,

(2) of a defamatory statement, (3) which was false and (4) malicious,

(5) made of and concerning the plaintiff, (6) which caused injury.      See

Johnson v. Nickerson, 542 N.W.2d 506, 510 (Iowa 1996); Vojak v. Jensen,

161 N.W.2d 100, 104, 108 (Iowa 1968), abrogated in part on other

grounds by Barreca v. Nicholas, 683 N.W.2d 111, 119–21 (Iowa 2004).

“Defamation includes the twin torts of libel and slander. Libel involves

written statements, while slander involves oral statements.” Kiesau, 686

N.W.2d at 174 (Iowa 2004) (citation omitted). We recognized two types of

libel: libel per se and libel per quod. Id. at 175.

      Certain statements were held to be libelous per se, which meant

they were “actionable in and of themselves without proof of malice, falsity

or damage.” Vojak, 161 N.W.2d at 104. This was “based on the very

nature of the language used.” Nickerson, 542 N.W.2d at 510. Libel per
                                     11

se statements have “ ‘a natural tendency to provoke the plaintiff to wrath

or expose him to public hatred, contempt, or ridicule, or to deprive him

of the benefit of public confidence or social intercourse.’ ” Id. (quoting

Prewitt v. Wilson, 128 Iowa 198, 202, 103 N.W. 365, 367 (1905)). For

example, “[i]t is libel per se to make published statements accusing a

person of being a liar, a cheater, or thief.”     Spencer v. Spencer, 479
N.W.2d 293, 296 (Iowa 1991). “To accuse a person of an indictable crime

is defamation per se.” Huegerich v. IBP, Inc., 547 N.W.2d 216, 221 (Iowa

1996); see also Patrick J. McNulty, The Law of Defamation: A Primer for

the Iowa Practitioner, 44 Drake L. Rev. 639, 648 (1996) [hereafter

McNulty] (listing additional examples of libel per se).

      In libel per quod cases, by contrast, a plaintiff must ordinarily

prove all the above six elements, including “some sort of cognizable

injury, such as injury to reputation.” Nickerson, 542 N.W.2d at 513; see

also Suntken v. Den Ouden, 548 N.W.2d 164, 167 (Iowa Ct. App. 1996).

Further, “[h]urt feelings alone cannot serve as the basis of a defamation

action.”   Nickerson, 542 N.W.2d at 513.      A statement was considered

libelous per quod at common law if it was “necessary to refer to facts or

circumstances beyond the words actually used to establish the

defamation.” Id. at 510. Thus, a statement would be deemed libel per

quod where the words in themselves were not considered sufficiently

harmful to the plaintiff without further context.         See, e.g., Ragland v.

Household Fin. Corp., 254 Iowa 976, 982–83, 119 N.W.2d 788, 792 (Iowa

1963) (holding a statement that the plaintiff had not paid a debt was not

libelous per se).

      “Although [the per se] presumptions were attacked through the

years, sometimes scornfully, they remained viable until the United States
                                     12

Supreme Court began to intervene in 1964.” McNulty, 44 Drake L. Rev.

at 643–44 (footnote omitted).

      B. The United States Supreme Court Intervenes. In 1964, the

United States Supreme Court for the first time placed First Amendment

boundaries on the common law of defamation.         In New York Times v.

Sullivan, 376 U.S. 254, 279–80, 84 S. Ct. 710, 726, 11 L. Ed. 2d 686,

706 (1964), it overturned a libel judgment that an Alabama city

commissioner had obtained against the New York Times and announced

that “[t]he constitutional guarantees require . . . a federal rule that

prohibits a public official from recovering damages for a defamatory

falsehood relating to his official conduct unless he proves that the

statement was made with ‘actual malice’—that is, with knowledge that it

was false or with reckless disregard of whether it was false or not.”

Seven years later, in Rosenbloom v. Metromedia, Inc., 403 U.S. 29, 43–44,

91 S. Ct. 1811, 1819–20, 29 L. Ed. 2d 296, 312 (1971), a plurality of the

Court extended this protection to private persons when the defamatory

statements concerned matters of general or public interest.

      However, just three years after that, the Court changed course

somewhat in a case brought by an attorney who was neither a public
official nor a public figure.   Gertz v. Robert Welch, Inc., 418 U.S. 323,

325–32, 94 S. Ct. 2997, 3000–03, 41 L. Ed. 2d 789, 797–801 (1974).

Although the magazine article in question involved a matter of public

interest, the Court acknowledged the criticism of the Rosenbloom dissent

that providing special protection for speech on matters of public concern

“would involve the courts in the dangerous business of deciding ‘what

information is relevant to self-government.’ ”   Id. at 339, 94 S. Ct. at

3006–07, 41 L. Ed. 2d at 805 (quoting Rosenbloom, 403 U.S. at 79, 91

S. Ct. at 1837, 29 L. Ed. 2d at 332 (Marshall, J., dissenting)). Thus, in
                                    13

Gertz, the Court held “that, so long as they do not impose liability

without fault, the States may define for themselves the appropriate

standard of liability for a publisher or broadcaster of defamatory

falsehood injurious to a private individual.” Id. at 347, 94 S. Ct. at 3010,

41 L. Ed. 2d at 809.     Gertz also concluded that “the States may not

permit recovery of presumed or punitive damages, at least when liability

is not based on a showing of knowledge of falsity or reckless disregard for

the truth.” Id. at 349, 94 S. Ct. at 3011, 41 L. Ed. 2d at 810.

      The defendant in Gertz was a magazine publisher, id. at 325, 94

S. Ct. at 3000, 41 L. Ed. 2d at 797, and the Supreme Court’s opinion

included extensive references to newspapers, broadcasters, publishers,

and news media, see id. at 340, 94 S. Ct. at 3007, 41 L. Ed. 2d at 805–

06.    Accordingly,   the   decision   has   often   been   interpreted    as

distinguishing between media and nonmedia defendants with its fault

and damage proof requirements applying to lawsuits involving a media

defendant. See McNulty, 44 Drake L. Rev. at 695 n.574.

      However, a decade after the Gertz decision was filed, the Court

added another layer of complexity in Dun & Bradstreet, Inc. v. Greenmoss

Builders, Inc., 472 U.S. 749, 105 S. Ct. 2939, 86 L. Ed. 2d 593 (1985). In

another plurality opinion, the court reinjected considerations of whether

the challenged publication related to a matter of public concern.         The

Court’s plurality opinion interpreted the holding in Gertz as limited to

matters of public concern, while concluding the First Amendment

imposed no restrictions on speech of purely private concern about a

private party plaintiff. Dun & Bradstreet, 472 U.S. at 763, 105 S. Ct. at

2947, 86 L. Ed. 2d at 605 (plurality opinion). Thus, in Dun & Bradstreet,

the Court upheld a state supreme court decision reinstating a jury
                                     14

verdict that awarded presumed and punitive damages to a business

defamed by a false credit report without proof of malice. Id.

      Two   years   later,   the   Supreme   Court   again   addressed   the

intersection of the First Amendment and libel claims in Philadelphia

Newspapers Inc. v. Hepps, 475 U.S. 767, 106 S. Ct. 1558, 89 L. Ed. 2d
783 (1986). In Hepps, the plurality concluded a private figure plaintiff

must bear the burden of proving the falsity of speech against a media

defendant when the speech is of public concern.        Hepps, 475 U.S. at

776–77, 106 S. Ct. at 1563–64, 89 L. Ed. 2d at 793 (plurality opinion).

The Court added that it did not need to “consider what standards would

apply if the plaintiff sues a nonmedia defendant.” Id. at 779 n.4, 106

S. Ct. at 1565 n.4, 89 L. Ed. 2d at 794 n.4. But Justice Brennan and

Justice Blackmun, whose votes were necessary to form the majority,

indicated in a separate concurring opinion that they would not accept a

media/nonmedia distinction. See id. at 779–80, 106 S. Ct. at 1565–66,

89 L. Ed. 2d at 795 (Brennan, J., concurring).

      C. Our Court Responds to the United States Supreme Court’s

Decisions and Embraces the Media Defendant/Nonmedia Defendant

Distinction. We applied the New York Times v. Sullivan framework in a

few early cases involving public officials or public figures. See Anderson

v. Low Rent Hous. Comm’n, 304 N.W.2d 239, 248–49 (Iowa 1981);

Blessum v. Howard Cnty. Bd. of Supervisors, 295 N.W.2d 836, 843 (Iowa

1980); McCarney v. Des Moines Register & Tribune Co., 239 N.W.2d 152,

156 (Iowa 1976).    Then, after the Supreme Court decided Gertz, but

before it decided Dun & Bradstreet, we addressed Gertz’s application to

Iowa libel law in a 1984 case involving a private figure. See Vinson v.

Linn-Mar Cmty. Sch. Dist., 360 N.W.2d 108, 117–18 (Iowa 1984).            In

Vinson, a former school bus driver brought various claims against a
                                          15

school district including a claim of defamation.                 Id. at 111.      The

defendant school system argued that we should discard existing Iowa law

regarding libel per se and “adopt the standard mandated for actions by

private individuals against media defendants in Gertz.” Id. at 117. We

noted that Vinson involved a nonmedia defendant and found the speech

was not constitutionally protected under Gertz. We concluded:

       In this situation where only a private plaintiff and non-media
       defendant are involved, the common law standard does not
       threaten the free and robust debate of public issues or a
       meaningful dialogue about self-government, or freedom of
       the press. We refuse to extend the Gertz holding to actions
       between a private individual and a non-media defendant.

Id. at 118. Vinson remains the law in Iowa to this day. 5

       In 1989, in Jones, we were confronted with a libel case against a

media defendant.       The case involved a television story discussing the

termination of a black firefighter’s employment after he had failed a

written examination. Jones, 440 N.W.2d at 889–90. The firefighter had

been hired as part of a federal court consent decree entered in an

employment discrimination class action case. Id. at 889. The firefighter

sued the owner of the television channel.               Id. at 888.      The media

defendant asked us to require that the plaintiff prove actual malice. Id.
at 896. We again read Gertz as not permitting liability without fault to be


       5In  Vinson, we expressly distinguished Anderson v. Low Rent Housing
Commission, which ASI cites to us. 360 N.W.2d at 118 (distinguishing Anderson, 304
N.W.2d 239). Anderson involved a suit brought by a terminated city employee who was
“in the midst of a controversy, which received widespread coverage from the news
media, involving city projects, officials, and fellow employees.” 304 N.W.2d at 242. We
held that a malice standard applied to the fired employee’s defamation claims against
all defendants, both media and nonmedia, stating that “we find no basis in the plain
language of the first amendment that would justify according greater protection to the
media than to private parties.” Id. at 247. However, in Vinson we made clear that the
Anderson outcome was based on the fact that the plaintiff was a public official. 360
N.W.2d at 118.
                                     16

imposed on a media defendant.        Id.   However, we decided to adopt a

negligence standard, rather than an actual malice standard. Id. at 896–

99.   We did so even though the media defendant argued that the

television report had been on a matter of public concern. Id. at 897–98.

      In rejecting an actual malice standard, we relied in part upon the

language of our own constitution which provides “[e]very person may

speak, write, and publish his sentiments on all subjects, being

responsible for the abuse of that right.” Id. at 898 (quoting Iowa Const.

art. I, § 7 (emphasis added)). “[T]his express concern for the abuse of free

speech is not found in the United States Constitution.” Id. We noted,

“Several   other   states   have   interpreted   similar   clauses   in   state

constitutions to justify the adoption of a negligence standard for private

plaintiffs in a defamation action.” Id.

      Seven years later, in Nickerson, which again involved a media

defendant, we reiterated our view of the importance of the media

defendant/nonmedia defendant distinction. In that case, the foreman of

a jury that found an African-American defendant guilty of murder filed a

defamation action after the Des Moines Register printed a story alleging

links between the foreman and a white supremacist group. Nickerson,

542 N.W.2d at 509.      We took the position that under Gertz, a private

party must establish fault—and for that matter actual damages—to bring

a case against a media defendant. Id. at 511. “Hence, in cases against a

media defendant, the distinction between libel and libel per se has

become irrelevant.” Id. We summarized:

      [T]o establish a prima facie defamation action against a
      media defendant, a private figure plaintiff must prove
      (1) publication (2) of a defamatory statement (3) concerning
      the plaintiff (4) in a negligent breach of the professional
      standard of care (5) that resulted in demonstrable injury.
                                    17

Id.

      Johnson explained that to prevail in a defamation action against a

media defendant, a plaintiff must “prove some sort of cognizable injury,

such as injury to reputation.    Hurt feelings alone cannot serve as the

basis of a defamation action.” Id. at 513 (citation omitted). We indicated

that when suing media defendants for defamation, plaintiffs no longer

benefit from presumed fault or damages. Id. We also noted that “[b]oth

public officials and private individuals must prove the falsity of the

challenged statements.” Id. at 511 n.3 (citing Hepps, 475 U.S. at 775–

76, 106 S. Ct. at 1563–64, 89 L. Ed. 2d at 792).

      Two years later, in 1998, we examined more closely the damages

that must be proved by a private plaintiff in a libel action against a media

defendant. Schlegel, 585 N.W.2d at 222–23 (Iowa 1998). In that case,

the Ottumwa Courier incorrectly reported that a local lawyer had declared

bankruptcy, and the lawyer sued for defamation.          Id. at 220.    We

reaffirmed that the libel per se damage presumption does not apply when

the defendant is a member of the media; a plaintiff needs to prove actual

damages.    Id. at 222–23.    We acknowledged that Gertz permitted a

private plaintiff to recover against a media defendant under a broad

formulation of actual damages which included humiliation and mental

anguish. Id. at 223–24. We concluded, however, that an Iowa plaintiff

must establish actual reputational harm when suing a media defendant,

and not merely emotional distress or humiliation, before he or she may

recover for any parasitic damages such as personal humiliation or

mental anguish. Id.

      Three years after that, in Caveman Adventures UN, Ltd. v. Press-

Citizen Co., 633 N.W.2d 757 (Iowa 2001), abrogated in part on other

grounds by Barreca, 683 N.W.2d at 119–21, we addressed the standards
                                          18

for awarding punitive damages against media defendants.              There, an

electronics store paid a newspaper to run an advertisement making

unflattering claims about a competing store. Caveman Adventures, 633

N.W.2d at 760. The competitor sued the newspaper. Id. We reiterated

that “[i]n the wake of Gertz, the common-law rules of libel recovery have

been most altered with regard to private-party actions against media

publishers or broadcasters.” Id. at 761. We held the plaintiff could not

recover punitive damages from the newspaper absent a showing that the

newspaper had acted with actual malice; because the plaintiff had failed

to make that showing, the judgment had to be reversed. Id. at 762.

      Throughout the above cases, it appears we have relied largely on a

reading of Gertz that gives legal effect to defendants’ media status. We

have also interpreted our common law, outside the libel per se context, to

place higher fault and damage burdens on plaintiffs.           As a result, in

private   plaintiff/private    interest    cases,   media   status   is   highly

determinative in Iowa.        A media defendant benefits from the bar on

presumed damages and the requirement to prove fault and falsity,

whereas a nonmedia defendant is subject to presumptions of damages,

falsity, and malice if a traditional case of defamation per se has been

established.

      While a close reading of the United States Supreme Court cases on

point reveals that we may not have been compelled to arrive at this

distinction, the media/nonmedia dichotomy is nonetheless a well-

established component of Iowa’s defamation law. As a result, libel per se

is available only when a private figure plaintiff sues a nonmedia

defendant for certain kinds of defamatory statements that do not concern

a matter of public importance. See, e.g., Kiesau, 686 N.W.2d at 175. In

these cases, if the alleged defamatory statements have “a natural
                                      19

tendency to provoke the plaintiff to wrath or expose him to public hatred,

contempt, or ridicule,” the plaintiff need not prove that the statement

actually damaged her or him; damages are presumed. Nickerson, 542

N.W.2d at 510 (citation and internal quotation marks omitted).

      D. Should We Abandon Libel Per Se? ASI and Scott ask us to

abandon what remains of libel per se in Iowa and require that

defamation plaintiffs always prove falsity, fault, and damages to

reputation.    They contend we should abolish the twenty-eight-year-old

distinction in our caselaw between media and nonmedia defendants and,

effectively, the doctrine of libel per se dating back to the nineteenth

century. They maintain we should do so because the distinction is both

unconstitutional and unwise as a matter of public policy.        In ASI and

Scott’s view, it is impermissible under the First Amendment and article I,

section 7 of the Iowa Constitution for state common law to afford more

protection to media defendants than to other defendants.          They also

insist that the presumptions associated with libel per se have outlived

their usefulness, and that technological developments—specifically the

rise of the Internet and electronic publishing—have rendered the

media/nonmedia defendant distinction obsolete. We now turn to these

arguments.

      1. Federal constitutional considerations. Notwithstanding ASI and

Scott’s contentions, we are not persuaded that our current libel law in

Iowa transgresses First Amendment boundaries.            The United States

Supreme       Court   has   never   invalidated   the   common    law   libel

presumptions as they now apply in Iowa—to private plaintiff/private

concern cases against nonmedia defendants.         Most persuasive on this

point, Dun & Bradstreet actually approved the libel per se presumption of

damages in a private plaintiff/private concern case against a nonmedia
                                    20

defendant. The facts and result of that case are instructive here. In that

case, a construction contractor sued a credit reporting company for

defamation when the company falsely reported that the contractor had

filed for bankruptcy. Dun & Bradstreet, 472 U.S. at 751–52, 105 S. Ct.

at 2941, 86 L. Ed. 2d at 597–98 (plurality opinion). The contractor was a

private plaintiff, the credit report was not a matter of public concern, and

the reporting company was a nonmedia defendant. Id. A total of five

justices agreed the First Amendment allowed common law presumed and

punitive damages under those facts. Id. at 763, 105 S. Ct. at 2947, 86 L.

Ed. 2d at 605 (plurality opinion); id. at 764, 105 S. Ct. at 2948, 86 L. Ed.
2d at 605–06 (Burger, C.J., concurring); id. at 774, 105 S. Ct. at 2953,

86 L. Ed. 2d at 612 (White, J., concurring).

       The two justices who concurred in the judgment went further,

arguing that traditional common law libel rules could be applied

whenever the plaintiffs were private citizens. Id. at 763–64, 105 S. Ct. at

2948, 86 L. Ed. 2d at 605 (Burger, C.J., concurring) (“I preferred to allow

this area of law to continue to evolve as it had up to then with respect to

private citizens rather than embark on a new doctrinal theory . . . .”

(Alterations omitted.) (Citation and internal quotation marks omitted.));

id. at 767, 105 S. Ct. at 2949, 86 L. Ed. 2d at 607–08 (White, J.,

concurring) (“[C]ommon-law remedies should be retained for private

plaintiffs.”).

       In Iowa, the unaltered common law per se rule applies only on

facts like those in Dun & Bradstreet—private plaintiff, private concern,

and nonmedia defendant. That is, it is consistent with the result in Dun

& Bradstreet.     No subsequent Supreme Court decision has held

otherwise on facts like those before us.
                                    21

      Some observers, as well as the four Dun & Bradstreet dissenters,

note that in that case six Justices declined to draw a First Amendment

line based on defendants’ media status (i.e., the four dissenters plus the

two who concurred in the judgment). See, e.g., id. at 783–84, 105 S. Ct.

at 2958, 86 L. Ed. 2d at 618–19 (Brennan, J., dissenting). But this does

not render Iowa’s decision to honor such a distinction unconstitutional.

The two justices who concurred in the Dun & Bradstreet judgment would

have allowed libel per se claims by private plaintiffs to proceed against

both media and nonmedia defendants.         Id. at 763–64, 105 S. Ct. at

2947–48, 86 L. Ed. 2d at 605–06 (Burger, C.J., concurring); id. at 772–

74, 105 S. Ct. at 2952–53, 86 L. Ed. 2d at 611–12 (White, J.,

concurring).   Iowa can make its defamation law more protective of

defendants than the First Amendment requires.        And less than a year

after Dun & Bradstreet, a plurality of the Court reemphasized defendants’

media status in Hepps, and specifically withheld judgment on whether

Gertz restrictions apply to nonmedia defendants. 475 U.S. at 777, 779

n.4, 106 S. Ct. at 1564, 1565 n.4, 89 L. Ed. 2d at 793, 797 n.4 (plurality

opinion).

      ASI and Scott also argue a recent United States Supreme Court

decision, United States v. Alvarez, __, U.S. __, 132 S. Ct. 2537, 183 L. Ed.
2d 574 (2012), has implicitly invalidated libel per se presumptions by

recognizing a First Amendment right to make factually false statements.

That case invalidated the Stolen Valor Act, a law making it a crime to

falsely claim receipt of a military decoration or medal authorized by

Congress. Alvarez, __ U.S. at __, 132 S. Ct. at 2543, 183 L. Ed. 2d at

585–86 (plurality opinion). The four justices in the plurality concluded

that, without some legally cognizable harm, the falsity of defendant’s

speech was not enough to justify government penalties. Id. at __, 132 S.
                                     22

Ct. at 2545–46, 183 L. Ed. 2d at 588–89.         Further, the law did not

implicate one of the “few historic and traditional categories” where

“content-based restrictions on speech have been permitted.” Id. at __,

132 S. Ct. at 2544, 183 L. Ed. 2d at 586–87 (citation and internal

quotation marks omitted).     Those traditionally unprotected categories,

the plurality noted, included defamation. Id.

      The two justices who concurred in the judgment in Alvarez applied

a different level of scrutiny to the Stolen Valor Act, but also observed that

laws punishing false fact statements were permissible when they “limit

the scope of their application, sometimes by requiring proof of specific

harm to identifiable victims; sometimes by specifying that the lies be

made in contexts in which a tangible harm to others is especially likely to

occur; and sometimes by limiting the prohibited lies to those that are

particularly likely to produce harm.” Id. at __, 132 S. Ct. at 2554, 183 L.

Ed. 2d at 597 (Breyer, J., concurring).      And three dissenting justices

would have upheld the constitutionality of the Stolen Valor Act. Id. at __,

132 S. Ct. at 2556–65, 183 L. Ed. 2d at 600–10 (Alito, J., dissenting).

      ASI and Scott contend the libel per se presumptions cross the

same constitutional threshold the Stolen Valor Act crossed, by imposing

strict liability on nonmedia defendants for publishing false statements.

The problem with this argument, however, is that both opinions making

up the Alvarez majority specifically highlighted defamation as a

traditional area where the law was constitutional because it did not

punish statements merely because of their falsity. Id. at __, 132 S. Ct. at

2545, 183 L. Ed. 2d at 587 (plurality opinion); id. at __, 132 S. Ct. at

2554, 183 L. Ed. 2d at 597 (Breyer, J., concurring).            “Defamation

statutes focus upon statements of a kind that harm the reputation of

another or deter third parties from association or dealing with the victim.”
                                    23

Id. at __, 132 S. Ct. at 2554, 183 L. Ed. 2d at 597 (Breyer, J., concurring)

(emphasis added).

      It is noteworthy that both the plurality opinion and Justice

Breyer’s concurrence not only recognize the continued vitality of

defamation law, but also cite Gertz with approval. Id. at __, 132 S. Ct. at

2544, 183 L. Ed. 2d at 587 (plurality opinion); id. at __, 132 S. Ct. at

2553, 183 L. Ed. 2d at 597 (Breyer, J., concurring). As we have pointed

out, our court has relied upon Gertz in large part to sustain its

distinction between media and nonmedia defendants.           See Caveman

Adventures, 633 N.W.2d at 761–62; Schlegel, 585 N.W.2d at 224–26;

Nickerson, 542 N.W.2d at 510–12; Jones, 440 N.W.2d at 896–97.            In

sum, Alvarez characterizes defamation as a category of false speech the

government is allowed to restrict, so it is unlikely that case does anything

to change the Court’s libel jurisprudence.

      ASI also argues the Citizens United decision, which overturned

federal prohibitions on election spending by corporations, has washed

away any distinction between media and nonmedia defendants in libel

actions. See Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 130
S. Ct. 876, 175 L. Ed. 2d 753 (2010).        In justifying its position, the

Citizens United majority noted that although the Bipartisan Campaign

Reform Act did not apply to media corporations, one of the rationales

asserted by the government in defending the Act could be used to restrict

political speech by media corporations. Id. at __, 130 S. Ct. at 905–06,

175 L. Ed. 2d at 790–91. The Court then elaborated:

             The media exemption discloses further difficulties with
      the law now under consideration. There is no precedent
      supporting laws that attempt to distinguish between
      corporations which are deemed to be exempt as media
      corporations and those which are not. “We have consistently
      rejected the proposition that the institutional press has any
                                       24
         constitutional privilege beyond that of other speakers.” With
         the advent of the Internet and the decline of print and
         broadcast media, moreover, the line between the media and
         others who wish to comment on political and social issues
         becomes far more blurred.

Id. at __, 130 S. Ct. at 905–06, 175 L. Ed. 2d at 790 (citations omitted).

         None of the Court’s discussion, however, addressed the law of

defamation. This topic was touched on two years later in Alvarez, and as

noted, the Court implicitly approved its earlier precedents.               Nor did

Citizens United suggest that anything prevents a state from affording
more protection to media defendants in libel cases (whether they are

corporations or not) than the federal constitutional minimum. In short,

Citizens United, like Dun & Bradstreet before it, may indicate that a

majority of the Court questions the constitutional significance of a

media/nonmedia distinction.         But it is impossible to find a hint in

Citizens United or any other United States Supreme Court decision that

states     may   not   continue   to   recognize   libel   per   se   in   private

plaintiff/private concern/nonmedia defendant cases if they choose to do

so.

         2. Iowa constitutional considerations.    We are likewise convinced

that Iowa’s Constitution does not bar the application of libel per se to

private plaintiff/private concern cases against nonmedia defendants.

Article I, section 7 of our constitution provides:

         Every person may speak, write, and publish his sentiments
         on all subjects, being responsible for the abuse of that right.
         No law shall be passed to restrain or abridge the liberty of
         speech, or of the press. In all prosecutions or indictments
         for libel, the truth may be given in evidence to the jury, and
         if it appears to the jury that the matter charged as libellous
         was true, and was published with good motives and for
         justifiable ends, the party shall be acquitted.

Iowa Const. art. I, § 7.       We have said that “the Iowa Constitution

generally imposes the same restrictions on the regulation of speech as
                                       25

does the federal constitution.” State v. Milner, 571 N.W.2d 7, 12 (Iowa

1997); see also In re Adoption of S.J.D., 641 N.W.2d 794, 802 (Iowa

2002).

      In any event, to the extent there are textual differences between

the First Amendment and article I, section 7, they do not support the

elimination of libel per se.       In the third sentence of section 7, our

constitution’s framers specifically allowed for criminal libel, while

providing that the defendant shall be acquitted if truth of the statement,

“good motives” and “justifiable ends” were shown. This sentence mirrors

the relevant text of the criminal libel statute that was in effect when our

1857 Constitution was adopted. See Iowa Code § 2769 (1851) (“In all

prosecutions or indictments for libel the truth thereof may be given in

evidence to the jury, and if it appear to them that the matter charged as

libelous was true and was published with good motives and for justifiable

ends the defendant shall be acquitted.”); see also id. § 2767 (“A libel is

the malicious defamation of a person made public by any printing,

writing, sign, picture, representation, or effigy, tending to provoke him to

wrath or expose him to public hatred, contempt, or ridicule, or to deprive

him of the benefits of public confidence and social intercourse . . . .”).

Thus, our constitutional framers clearly contemplated criminal libel—in

fact, there was an existing criminal libel statute—and made provisions

for it in the Iowa Constitution.

      As ASI expounds in its supplemental brief, libel per se is a civil

doctrine that derives from criminal libel. See Mosnat v. Snyder, 105 Iowa
500, 504, 75 N.W. 356, 358 (1898).           Both doctrines impose a form of

strict liability subject to a defense.      If our constitution was written to

expressly allow for criminal libel, it is difficult to see why it would not
                                         26

tolerate libel per se as well. The Iowa Constitution appears to recognize

rather than undercut its validity. 6

       Also, unlike the First Amendment, article I, section 7 contains an

“abuse clause.” See Iowa Const. art. I, § 7 (“being responsible for the

abuse of that right”).     In Jones, we found the abuse clause shows an

“express concern for injury to reputation found in the Iowa Constitution.”

Jones, 440 N.W.2d at 898.             While recognizing that United States

Supreme Court precedent did not allow liability without fault in private

plaintiff/public concern/media defendant cases, we relied on the “abuse”

clause to hold that no more than proof of negligence (rather than proof of

malice) should be required. Id. at 898–99.

       A number of other states have similar abuse language in the free

speech clauses of their constitutions.         Some, like Jones, hold that an

abuse clause justifies a lower scienter requirement in libel cases where

some proof of fault is required. See Troman v. Wood, 340 N.E.2d 292,

297 (Ill. 1975) (“The freedom of speech provisions of both our former and

present constitutions . . . recognize the interest of the individual in the

protection of his reputation, for they provide that the exercise of the right

to speak freely shall not relieve the speaker from responsibility for his

abuse of that right.”); Kennedy v. Sheriff of E. Baton Rouge, 935 So. 2d
669, 680 (La. 2006) (“Courts in other states with similar clauses in their

constitutions have interpreted the proviso against abuse as evidencing

an express concern for injury to reputation that justifies adoption of a

negligence standard for private plaintiffs in defamation actions. We agree


       6ASI   correctly notes that our criminal libel statute was repealed over a
generation ago. See 1976 Iowa Acts ch. 1245, ch. 4 § 526. Still, we have continued to
recognize libel per se. See, e.g., Kiesau, 686 N.W.2d at 176; Spencer, 479 N.W.2d at
296.
                                    27

with this line of cases and will not ignore the express concern for injury

to reputation found in the Louisiana Constitution.” (Citations omitted.));

Martin v. Griffin Television, Inc., 549 P.2d 85, 91 (Okla. 1976) (“Expressly

in its constitution, Oklahoma has         weighted the right      with the

responsibility for an abuse of that right. That same responsibility is not

expressly found in the federal constitution.”)    Kentucky has a similar

abuse clause to ours and, like us, has adhered to the common law

defamation presumptions. McCall v. Courier-Journal & Louisville Times

Co., 623 S.W.2d 882, 886 (Ky. 1981) (adopting a negligence standard for

claims against media defendants in light of United States Supreme Court

precedent and the state’s abuse clause while reaffirming “the basic

common law and statutory rules of libel and slander as expressed and

interpreted by this court in the past”); Columbia Sussex Corp. v. Hay, 627
S.W.2d 270, 273 (Ky. Ct. App. 1981) (noting that defamation imposes

strict liability on a per se theory and that “the defamatory utterance is

presumptive evidence of the injury to reputation and of the ill will

otherwise necessary to support a punitive award”); see also Kanaga v.

Gannett Co., 687 A.2d 173, 181–82 (Del. 1996) (noting Delaware’s

constitutional abuse clause, similar to Iowa’s, and going on to recognize

presumed damages for private plaintiff/nonmedia defendant cases).

      A Utah Supreme Court decision presents some historical context

for this type of constitutional language. See Am. Bush v. City of South

Salt Lake, 140 P.3d 1235, 1244–53 (Utah 2006) (holding that the Utah

Constitution does not protect nude dancing in light of the abuse clause).

In analyzing the speech component of the Utah Constitution, which is

substantially similar to Iowa’s, that court found that “the phrase

‘responsible for the abuse’ was intended to preserve liability for

defamation” among other things. Id. at 1241, 1244 (alterations omitted)
                                     28

(citation and internal quotation marks omitted). The court noted that,

following   the   revolutionary   period   in   the   United   States,   states

consciously replaced broader speech guarantees based on Cato’s Letters

with a more restrictive model inspired by Blackstone.            Id. at 1248

(“[W]hen the Utah framers chose to include [an abuse clause], they chose

a phrase with a long history of preserving the power of the state to

regulate speech under certain historical exceptions.”).           The states’

adoption of the Blackstonian model, emphasizing accountability for

“improper, mischievous, or illegal” speech, was a response to the

unyielding protection offered by Cato’s Letters. Id. (citation and internal

quotation marks omitted); see also Miami Herald Publ’g Co. v. Ane, 458
So. 2d 239, 241 (Fla. 1984) (stating that “Florida’s concern for individual

reputation is reflected in” the wording of Florida’s free speech protection);

Bentley v. Bunton, 94 S.W.3d 561, 578 (Tex. 2002) (examining Texas’s

nearly identical abuse clause, and noting “[i]f anything, in the context of

defamation, the First Amendment affords more protection”).

      Although a majority of states have some form of abuse clause,

there is not always consensus on the meaning and scope of that

language.   See 1 Jennifer Friesen, State Constitutional Law: Litigating

Individual Rights, Claims, and Defenses § 5.02[3][e], at 5–10 (4th ed.

2006); see also Lawson v. Helmer, 77 P.3d 724, 728 (Alaska 2003)

(holding an absolute privilege could apply to in-court testimony and

stating that “[i]n providing that citizens are responsible for abusing their

right to free speech, the Alaska Constitution did not create an absolute

right to sue others for defamation”); Yetman v. English, 811 P.2d 323,

334 (Ariz. 1991) (noting Arizona’s abuse clause and stating that

“whatever its scope of application in other areas, [Arizona’s free speech

guarantee] provides no greater privilege for otherwise defamatory
                                      29

statements than the first amendment of the United States Constitution”);

Degrassi v. Cook, 58 P.3d 360, 364 (Cal. 2002) (noting that the abuse

clause “implicitly contemplated the continued existence of a long-

established common law action for defamation”); Price v. State, 622
N.E.2d 954, 964 (Ind. 1993) (“When the expressions of one person cause

harm to another in a way consistent with common law tort, an abuse

under [the state speech protection] has occurred.”); Bradburn v. N. Cent.

Reg’l Library Dist., 231 P.3d 166, 172 (Wash. 2010) (under the state

abuse clause “no greater protection [than under the First Amendment] is

afforded to obscenity, speech in nonpublic forums, commercial speech,

and false or defamatory statements”).        Yet in surveying this array of

cases from around the country, we do not find much if any support for

ASI and Scott’s contention that the abuse clause renders libel per se

unconstitutional.

      In sum, we are unable to conclude that the Iowa Constitution—a

document that acknowledges criminal libel and liability for abuse of

speech—provides defendants in defamation cases with more protection

than the United States Constitution.

      3. Policy considerations. Regardless of what the Federal or Iowa

Constitution may require, ASI and Scott also urge us to abandon libel

per se on policy grounds. They contend that the doctrine is outmoded

and that a distinction between media and nonmedia defendants is no

longer workable. We disagree on both scores.

      We believe that libel per se remains a useful rule in an area where

it is often difficult for a plaintiff to prove actual damages:

      The rationale of the common-law rules has been the
      experience and judgment of history that proof of actual
      damage will be impossible in a great many cases where, from
      the character of the defamatory words and the
                                    30
      circumstances of publication, it is all but certain that serious
      harm has resulted in fact. . . . As a result, courts for
      centuries have allowed juries to presume that some damage
      occurred    from    many    defamatory        utterances     and
      publications.

Dun & Bradstreet, 472 U.S. at 760–61, 105 S. Ct. at 2946, 86 L. Ed. 2d

at 603 (citation and internal quotation marks omitted).

      The harm resulting from an injury to reputation is difficult to
      demonstrate both because it may involve subtle differences
      in the conduct of the recipients toward the plaintiff and
      because the recipients, the only witnesses able to establish
      the necessary causal connection, may be reluctant to testify
      that the publication affected their relationships with the
      plaintiff. Thus some presumptions are necessary if the
      plaintiff is to be adequately compensated.

Note, Defamation, 69 Harv. L. Rev. 875, 891–92 (1956).                   These

observations, we believe, remain valid today.

      ASI and Scott argue that the Internet is “a great equalizer” and has

rendered libel per se obsolete because the targets of defamation can

respond quickly at minimal cost. We are not persuaded, however, that

the Internet’s ability to restore reputations matches its ability to destroy

them. As the New Jersey Supreme Court recently explained:

             In today’s world, one’s good name can too easily be
      harmed through publication of false and defaming
      statements on the Internet. Indeed, for a private person
      defamed through the modern means of the Internet, proof of
      compensatory damages respecting loss of reputation can be
      difficult if not well-nigh insurmountable. We question why
      New Jersey’s longstanding common law tradition of
      presumed damages—for defamation claims by private
      citizens on matters that do not involve public concern—
      should be altered now to force an average citizen to ferret out
      proof of loss of reputation from any of the world-wide
      potential viewers of the defamatory Internet transmission
      about that otherwise private person. We are not persuaded
      that the common law of this state need change to require
      such victims to demonstrate compensatory losses in order to
      proceed with a cause of action.
                                        31
              In sum, private persons face the real risk of harm
       through the modern ease of defamatory publications now
       possible through use of the Internet. Presumed damages
       vindicate the dignitary and peace-of-mind interest in one’s
       reputation that may be impaired through the misuse of the
       Internet. Permitting reputational damages to be presumed
       in a defamation action arising in that setting serves a
       legitimate interest, one that ought not be jettisoned from our
       common law.

W.J.A. v. D.A., 43 A.3d 1148, 1159–60 (N.J. 2012). 7

       ASI and Scott also argue that libel per se recently has become

subject to so many exceptions that it is not worth preserving what

remains.      In making this argument, they point to Barreca.            We have

trouble following their position.        Barreca did not carve out a new

exception to defamation per se.         Instead, it reaffirmed the doctrine of

slander per se. Barreca, 683 N.W.2d at 116. It applied the longstanding

defense of qualified privilege to statements made by an alderman at a city

council meeting. Id. at 119. It attempted to eliminate some “confusion”

in the caselaw about when the privilege exists and what must be shown

to overcome it. Id. at 117–23. Barreca provided helpful clarification (we

believe), but it did not significantly change the law. Defendants do not

contend that a qualified privilege applies in this case.

       This case illustrates why retaining libel per se for private

plaintiff/private concern/nonmedia defendants may be appropriate. In

our   present-day     world,   accusations     can   be   spread     quickly   and

inexpensively, through self-publishing of a book or otherwise.                    A

generation or two ago, it is entirely plausible that if Scott had decided to


       7The  New Jersey Supreme Court did hold that presumed damages should be
limited to “nominal damages” and that “[t]o receive a compensatory award for
reputational loss, a plaintiff will be required to prove actual harm, pecuniary or
otherwise, to his reputation through the production of evidence.” W.J.A., 43 A.3d at
1160.
                                       32

write a memoir about his life, it would have stayed by his typewriter and

never been copied or distributed. Now, however, for a relatively modest

price, it is possible to print 250 copies of a professional-looking book

alleging that one’s ex-wife is a victim of child abuse from her father. We

think libel per se plays a useful role in helping to keep our social

interactions from becoming ever more coarse and personally destructive.

      We are not persuaded that debate and discussion are insufficiently

robust in Iowa, or that libel jury verdicts and the costs of defending libel

actions are a drag on free speech in this state, or that Iowa has less

vibrant discourse when compared with other states that have abolished

libel per se.

      Iowa is not the only state to continue to apply common law per se

presumptions in private plaintiff/private concern cases involving (at

least) nonmedia defendants. See Delta Health Grp., Inc. v. Stafford, 887
So. 2d 887, 896 (Ala. 2004) (“Damage is implied by law when spoken

words are found to be slander per se.”); MacDonald v. Riggs, 166 P.3d 12,

15 (Alaska 2007) (noting that libel and slander per se do not require

proof of special damages); Denver Publ’g Co. v. Bueno, 54 P.3d 893, 900

(Colo. 2002) (“[I]f the plaintiff is a private person, and the claim is for libel

per se, the plaintiff need not prove actual damages.”); Gaudio v. Griffin

Health Servs. Corp., 733 A.2d 197, 215 (Conn. 1999) (finding that

reputational injury could be conclusively presumed in a defamation

action by an employee against an employer for claims made in a

termination letter); Tuite v. Corbitt, 866 N.E.2d 114, 121 (Ill. 2006) (“A

statement is defamatory per se if its defamatory character is obvious and

apparent on its face and injury to the plaintiff’s reputation may be

presumed.”); Baker v. Tremco Inc., 917 N.E.2d 650, 657 (Ind. 2009)

(stating that in a defamation per se action, no proof of injury is required);
                                   33

Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781, 793–94 (Ky. 2004)

(indicating that Kentucky follows a traditional common law approach to

defamation per se in private plaintiff/private concern cases and that

damages and malice are presumed); Costello v. Hardy, 864 So. 2d 129,

140 (La. 2004) (stating that “[w]hen a plaintiff proves publication of

words that are defamatory per se, the elements of falsity and malice (or

fault) are presumed, but may be rebutted by the defendant” and “[t]he

element of injury may also be presumed”); Morgan v. Kooistra, 941 A.2d
447, 455 (Me. 2008) (indicating that defamation action requires “either

actionability of the statement irrespective of special harm or the

existence of special harm caused by the publication”); Mitan v. Campbell,

706 N.W.2d 420, 421 (Mich. 2005) (indicating that defamation per se

renders a statement actionable “irrespective of special harm”); State v.

Crawley, 819 N.W.2d 94, 104 (Minn. 2012) (stating that Minnesota

recognizes defamation per se which is “actionable without any proof of

actual damages” (citation and internal quotation marks omitted)); Speed

v. Scott, 787 So. 2d 626, 632 (Miss. 2001) (explaining that no proof of

special harm is required for slander per se); Blue Ridge Homes, Inc. v.

Thein, 191 P.3d 374, 382 (Mont. 2008) (“Defamation per se requires no

proof of special damages.”); McCune v. Neitzel, 457 N.W.2d 803, 810

(Neb. 1990) (“In a suit for slander per se, no proof of any actual harm to

reputation or any other damage is required for the recovery of either

nominal or substantial damages.”); Bongiovi v. Sullivan, 138 P.3d 433,

448 (Nev. 2006) (finding a doctor’s statement that another doctor had

poor surgical skills was slander per se and the plaintiff was entitled to

presumed damages); Lassonde v. Stanton, 956 A.2d 332, 342 (N.H. 2008)

(upholding a damage award to a home contractor in a defamation per se

case despite the absence of proof of damages); Geraci v. Probst, 938
                                    34
N.E.2d 917, 922 (N.Y. 2010) (stating that damages will be presumed “for

statements that charge a person with committing a serious crime or that

would tend to cause injury to a person’s profession or business”); Ellis v.

N. Star Co., 388 S.E.2d 127, 129 (N.C. 1990) (noting that the court has

previously held that in libel per se actions, damages may be presumed

without a finding of malice); Brown v. Gatti, 145 P.3d 130, 133 (Or. 2006)

(explaining that certain defamation is actionable without proof of specific

harm); Nassa v. Hook-SupeRx, Inc., 790 A.2d 368, 374 (R.I. 2002) (“For

slander per se, a plaintiff can establish liability without a showing of

special or pecuniary damages because those damages are presumed.”);

Fountain v. First Reliance Bank, 730 S.E.2d 305, 309 (S.C. 2012)

(indicating that when a statement is defamatory per se, the defendant “is

presumed to have acted with common law malice and the plaintiff is

presumed to have suffered general damages” (citation and internal

quotation marks omitted)); Salinas v. Salinas, 365 S.W.3d 318, 320 (Tex.

2012) (“Our law presumes that statements that are defamatory per se

injure the victim’s reputation and entitle him to recover general damages,

including damages for loss of reputation and mental anguish.” (Citation

and internal quotation marks omitted.)); Larson v. SYSCO Corp., 767
P.2d 557, 560 (Utah 1989) (indicating that with defamation per se,

malice and damages are presumed); Askew v. Collins, 722 S.E.2d 249,

251 (Va. 2012) (“[T]he jury needed no proof of damages suffered by

Collins on which to predicate its compensatory award based upon the

per se defamation . . . .”); In re Judicial Disciplinary Proceedings Against

Gableman, 784 N.W.2d 605, 624 (Wis. 2010) (“A plaintiff in a traditional

defamation action, unless proceeding on a theory of defamation per se,

proves damages or a harm to reputation.”); Hoblyn v. Johnson, 55 P.3d
1219, 1233 (Wyo. 2002) (“Defamation per se means a statement which is
                                          35

defamatory on its face and, therefore, actionable without proof of special

damages.” (Citation and internal quotation marks omitted.)). 8

       Turning to the media/nonmedia distinction, it is true that a

number of cases and commentators have criticized it, primarily from a

constitutional rather than a common law standpoint. But the criticism

is not new. See, e.g., Restatement (Second) of Torts § 580B cmt. e, at

225–26 (1977). And one premise of the criticism may no longer be as

valid as it used to be.            According to the drafters of the Second

Restatement:

       It would seem strange to hold that the press, composed of
       professionals and causing much greater damage because of
       the wider distribution of the communication, can
       constitutionally be held liable only for negligence, but that a
       private person, engaged in a casual private conversation with
       a single person, can be held liable at his peril if the
       statement turns out to be false, without any regard to his
       lack of fault.


       8As   the parentheticals indicate, many of these jurisdictions follow the
Restatement approach and only presume damages, not falsity or malice, in the case of
defamation per se. See Restatement (Second) of Torts, § 558 at 155 (1977). Several
jurisdictions have chosen to follow a different approach by abolishing defamation per se
altogether. See, e.g., United Ins. Co. of Am. v. Murphy, 961 S.W.2d 752, 756 (Ark. 1998)
(adopting a rule that all defamation plaintiffs must establish actual reputational harm);
Gobin v. Globe Pub. Co., 649 P.2d 1239, 1242 (Kan. 1982) (“Damages recoverable for
defamation may no longer be presumed; they must be established by proof, no matter
what the character of the libel.”); Metromedia, Inc. v. Hillman, 400 A.2d 1117, 1123 (Md.
1979) (stating that the libel per se only relieves the plaintiff from having to show the
publication is defamatory); Nazeri v. Mo. Valley Coll., 860 S.W.2d 303, 313 (Mo. 1993)
(abandoning the libel per se/per quod distinction and requiring all libel plaintiffs to
establish actual reputational harm to recover in a case involving a nonmedia
defendant); Smith v. Durden, 276 P.3d 943, 948 (N.M. 2012) (acknowledging abolition of
distinction between libel per quod and libel per se in New Mexico and noting that key to
analysis is the status of the plaintiff and holding that all defamation plaintiffs must
establish actual harm to reputation to recover without consideration of the
media/nonmedia status of defendant); Memphis Publ’g Co. v. Nichols, 569 S.W.2d 412,
419 (Tenn. 1978) (“[T]he Per se/per quod distinction is no longer a viable one. The
plaintiff must plead and prove injury from the alleged defamatory words, whether their
defamatory meaning be obvious or not.”). Nonetheless, it would not be accurate to say
that the concept of defamation per se is an outlier. It appears most jurisdictions
continue to recognize some form of it.
                                   36

Id. Thus, in 1977, the drafters of the Restatement believed the greater

power of the institutional media to inflict harm counseled against giving

it more legal protection.

       In recent years, however, the Internet and social media have

evened the playing field somewhat, by giving individuals with access to a

computer a ready platform for spreading falsehoods or engaging in

cyberbullying. Yet unlike the media, these individuals may have fewer

incentives to self-police the truth of what they are saying. For example,

they may speak anonymously or pseudonymously. Also, because they

are not in the communications business, they may care less about their

reputation for veracity.    In short, as compared to a generation ago,

nonmedia defendants may have a greater capacity for harm without

corresponding reasons to be accurate in what they are saying. This is a

justification for retaining our media/nonmedia distinction.

       Also, Congress has recognized a distinction with some parallels to

the media/nonmedia distinction in the Communications Decency Act of

1996. See 47 U.S.C. § 230 (2006). That act insulates a provider of an

interactive computer service from defamation liability for “information

provided by another information content provider.” Id. § 230(c)(1); see

also Carafano v. Metrosplash.com, Inc., 339 F.3d 1119, 1122 (9th Cir.

2003) (“Congress granted most Internet services immunity from liability

for publishing false or defamatory material so long as the information

was provided by another party.      As a result, Internet publishers are

treated differently from corresponding publishers in print, television and

radio.”).   Hence, Congress concluded that one could legitimately

distinguish among potential defamation defendants, by eliminating all

liability for the service provider that merely passes along allegedly

libelous material while allowing state law to continue to impose liability
                                           37

on the originator of that material. Of course, a media defendant is not

necessarily the same as an interactive computer service provider, and

vice   versa, 9      but   the   point   remains     that    our    national     elected

representatives as a matter of public policy decided that one who initially

makes a false statement about another can be treated differently from an

entity that merely enables that statement to be publicized. 10

       We have recognized libel per se continuously since the nineteenth

century. See Morse v. Times-Republican Printing Co., 124 Iowa 707, 718,

100 N.W. 867, 871 (1904) (noting “the falsity of the defamatory matter,

malice in its publication, and injury to the plaintiff are all presumed”);

Scholl v. Bradstreet Co., 85 Iowa 551, 554, 52 N.W. 500, 501 (Iowa 1892)

(“As the publication by the defendant was not actionable per se, it was

incumbent on the plaintiff to prove that there were special damages, and

that the publication was made in malice.”); Call v. Larabee, 60 Iowa 212,

215, 14 N.W. 237, 238 (Iowa 1882) (noting that where a libel is

actionable per se, “[t]he law presumes that damages do result from the

libel”).    Our current Gertz-inspired framework, which distinguishes

media and nonmedia defendants and reserves libel per se for private

plaintiffs and nonmedia defendants, has endured since 1984.                          See

Vinson, 360 N.W.2d at 118.               Even before then, our defamation law

afforded more leeway to media defendants in certain circumstances. See


       9A  newspaper reporter, for example, would be a media defendant even though
she or he provides original content.       However, a newspaper that publishes an
advertisement, a radio broadcaster that puts a guest on the air, or a book publisher
that prints someone else’s book, is in a similar position to the internet service provider
under the CDA. See Jones, 440 N.W.2d at 888–90 (characterizing broadcast reporters
as media defendants).
       10Likewise,  our general assembly has enacted defamation laws that distinguish
between certain members of the news media and other defendants. See, e.g., Iowa Code
§§ 659.2, .3, .5 (2009).
                                    38

Cherry v. Des Moines Leader, 114 Iowa 298, 304, 86 N.W. 323, 325

(1901) (stating that “the editor of a newspaper has the right, if not the

duty, of publishing, for the information of the public, fair and reasonable

comments, however severe in terms, upon anything which is made by its

owner a subject of public exhibition, as upon any other matter of public

interest; and such a publication falls within the class of privileged

communications, for which no action will lie without proof of actual

malice”), abrogated in part on other grounds by Barreca, 683 N.W.2d at

119–21; see also Haas v. Evening Democrat Co., 252 Iowa 517, 531, 107
N.W.2d 444, 453 (1961) (holding that a newspaper for the most part was

entitled to a qualified privilege in a pre-New York Times v. Sullivan case

and noting that “[a] man who commences a newspaper war cannot

subsequently come to the court as plaintiff to complain that he has had

the worst of the fray” (citation and internal quotation marks omitted)).

But see Morse, 124 Iowa at 724, 100 N.W. at 873 (“The publisher of a

newspaper possesses no immunity from liability on account of a libelous

publication, not belonging to any other citizen.” (Citation and internal

quotation marks omitted.)).

      These precedents should not be tossed aside lightly.

      “[T]he decision to make the paradigm shift that is caused by
      overruling established common-law principles must be
      tempered by judicial restraint, with deference to the doctrine
      of stare decisis and its role in perpetuating stability under
      the rule of law.”

State v. Becker, 818 N.W.2d 135, 160 (Iowa 2012) (quoting Aizupitis v.

State, 699 A.2d 1092, 1094 (Del. 1997)).

      E. Is ASI a Media Defendant?          Since we are retaining our

common law of libel per se and our common law distinction between

media defendants and other defendants for libel law purposes, we next
                                    39

need to consider whether ASI is a media defendant. The district court

found that ASI was not a media defendant, reasoning, “ASI is not the

New York Times, or any other media entity.        Rather, it is a business

which contracts to publish documents for private authors.”

      We recognize that our recent defamation cases involving media

defendants have dealt with the news media. Caveman Adventures, 633

N.W.2d at 761–62 (finding a showing of actual malice required to recover

punitive damages against a newspaper); Schlegel, 585 N.W.2d at 219,

224–26 (applying a media defendant damages standard to a case against

a newspaper publisher and an editor-in-chief); Nickerson, 542 N.W.2d at

510–12 (finding a newspaper was a media defendant and, thus, “the

distinction between libel and libel per se has become irrelevant”); Jones,

440 N.W.2d at 888 (finding that a television news company was a media

defendant).

      But we do not believe the concept of a media defendant

encompasses only businesses that report news.         Rather, our purpose

was to track Gertz’s definition of “media defendant.”        See Caveman

Adventures, 633 N.W.2d at 761; Vinson, 360 N.W.2d at 117–18. Gertz

involved a monthly magazine. 418 U.S. at 325, 94 S. Ct. at 3000, 41 L.

Ed. 2d at 797. The United States Supreme Court repeatedly indicated in

Gertz that its principles would apply to “a publisher or broadcaster.” See

id. at 340, 94 S. Ct. at 3007, 41 L. Ed. 2d at 805–06 (“Our decisions

recognize that a rule of strict liability that compels a publisher or

broadcaster to guarantee the accuracy of his factual assertions may lead

to intolerable self-censorship.”); id. at 346, 94 S. Ct. at 3010, 41 L. Ed.
2d at 809 (referring to “a publisher or broadcaster”); id. at 347, 94 S. Ct.

at 3010, 41 L. Ed. 2d at 609 (same); id. at 348, 94 S. Ct. at 3011, 41 L.

Ed. 2d at 810 (referring to “the press and broadcast media”).
                                    40

      Other jurisdictions have held that book publishers are media

defendants.   See Geiger v. Dell Publ’g Co., 719 F.2d 515, 516 (1st Cir.

1983) (finding that a publisher of an autobiographical book is a media

defendant for defamation purposes); Shaari v. Harvard Student Agencies,

Inc., 691 N.E.2d 925, 928 (Mass. 1998) (finding that the publisher of a

travel guidebook was a media defendant); Main v. Royall, 348 S.W.3d
381, 387 (Tex. App. 2011) (holding that a book publisher was a “member

of the electronic or print media” for purposes of Texas law). The First

Circuit in Geiger observed that book publishers should trigger the same

constitutional protections as news outlets.

      Although it is true that book publishers are not often under
      the sort of time pressure that requires them to commit a
      story to print within the space of a few hours, we note that
      they operate under economic constraints that prevent their
      conducting the kind of routine check appellant wishes us to
      impose on them. A non-fiction work often details events that
      are long past and describes people who are unavailable to
      verify the author’s statements. To require a book publisher
      to check, as a matter of course, every potentially defamatory
      reference might raise the price of non-fiction works beyond
      the resources of the average man. This result would, we
      think, produce just such a chilling effect on the free flow of
      ideas as First Amendment jurisprudence has sought to
      avoid.

Geiger, 719 F.2d at 518.

      We believe these publishers are part of the “press” separately

recognized by the First Amendment of the United States Constitution and

article I, section 7 of the Iowa Constitution. See U.S. Const. amend. I

(“Congress shall make no law . . . abridging the freedom of speech, or of

the press . . . .”); Iowa Const. art. I, § 7 (“No law shall be passed to

restrain or abridge the liberty of speech, or of the press.”).   The press

play a vital role in our country by regularly circulating ideas, whether in

book, magazine, or newspaper form. Thus, to hold the press or one of its
                                         41

agents or employees legally liable for a statement, our precedents require

something more than that the statement be libel per se.

       ASI by its own admission is not a “traditional publisher.” But it

provided several publishing services.             It designed and physically

produced the book.        It distributed the book.        Although ASI did not

promote or line-edit the book, it did run a manuscript scrub software on

it. The software searched for, among other things, passages that could

be potentially obscene or defamatory.           After the program was run on

Scott’s book, an employee of ASI discussed a problem area with him.

Additionally, ASI acknowledged that it has declined to publish books in

the past, because they raise libel, copyright, trademark, or even morality

concerns.     A person or entity like ASI whose regular practice is to

(1) receive written materials prepared by a number of different third

parties and (2) make finished products from the materials that are

designed to be more suitable and accessible for the public to read should

be considered a publisher and a media defendant for purposes of our

case law. 11 See Parisi v. Sinclair, 774 F. Supp. 2d 310, 320 n.6 (D.D.C.

2011) (describing ASI’s role in another case as that of a publisher).

       Furthermore, the plaintiffs concede that if ASI were just a contract
printer, it could not be found liable without proof of negligence.              See

Maynard v. Port Publ’ns, Inc., 297 N.W.2d 500, 507 (Wis. 1980);

Restatement (Second) of Torts § 581, at 231 (providing that one who

merely delivers or transmits defamatory matter published by a third

person is subject to liability only if he knows or has reason to know of its

defamatory character). For example, in Sandler v. Cacagni, the plaintiff


       11To be clear, this is our test of when a person or entity becomes a bona fide

publisher and therefore a media defendant.
                                             42

brought a libel action against “BookSurge,” a self-publishing company

that allows authors to upload manuscripts on its website and transform

them into bound books. 565 F. Supp. 2d 184, 187 (D. Me. 2008). Unlike

ASI, BookSurge “does not review submissions for content.”                                 Id.

BookSurge’s employees “did not read or review the manuscript submitted

to them.” Id. at 190. Although BookSurge did not market the book, it

was available for purchase through Amazon.com.                       Id. at 190–91.       The

district court analogized BookSurge to a contract printer and granted

summary judgment in its favor, finding no evidence of negligence. 12 Id.

at 196.

       And the plaintiffs concede that if ASI were a traditional publisher,

liability could not be imposed without fault. Plaintiffs’ argument seems

to be that because ASI falls into some kind of “no man’s land” in between

contract printer and traditional publisher, it can be subject to strict

liability.   This strikes us as incongruous.             Companies would have an

incentive either to do no independent review of what they are publishing

or a great deal of review. However, a company like ASI that tried to meet

market demand by providing a more limited package of services would

lose “publisher” status. Since what really matters is whether the entity

is regularly engaged in the dissemination of an author’s ideas through

outlets that are not otherwise readily available to that author, it makes

no sense to draw lines of this kind. 13

       12Maine law requires a defamation plaintiff to prove fault in every case. Sandler,

565 F. Supp. 2d at 193. However, the significant point is that the court analyzed the
case under Restatement section 581. See id. at 193–94.
       13ASI   puts the matter as follows:
       ASI consistently argued to the District Court that      it should be treated as
       a contract printer, with no prospect of liability, or   in the alternative, as a
       media defendant who under the undisputed facts          was not liable because
       of the lack of fault, falsity and damages. The          District Court instead
                                            43

      It is true that Scott paid ASI to publish his book, rather than the

other way around.          But this fact alone does not change the analysis.

Both our precedents and the United States Supreme Court’s have

accorded the same protection to media defendants when they publish

advertisements as when they publish content they have paid for.                     See

Caveman Adventures, 633 N.W.2d at 761–62; see also New York Times,

376 U.S at 256, 264, 84 S. Ct. at 713, 717, 11 L. Ed. 2d at 692, 697.

      We believe that following our established defamation law and

recognizing ASI as a media defendant will afford adequate protection to

individuals who have been victimized by the false statements of others.

The plaintiffs can still pursue a libel per se claim against Scott, because

he is not a media defendant. 14 In this regard, we take note of a recent

decision that bears considerable resemblance to the present case. See

Lassiter v. Lassiter, 456 F. Supp. 2d 876 (E.D. Ky. 2006), aff’d, 280 F.

App’x 503 (6th Cir. 2008). In Lassiter, the defendant published a book

entitled I Have a Testimony following her divorce from her husband. As

explained by the district court:

             The book is primarily of an inspirational and religious
      nature. Ms. Lassiter’s main theme in the book is how her
      faith and the power of prayer have seen her through many
      trying times in her life, including certain phases of her
      marriage and her divorce.

           She alleges ongoing mental cruelty and abuse by her
      husband throughout the marriage. She also states in the
      book that he physically assaulted her on two occasions.
      Further, she charges in the book that her husband
      committed adultery during the marriage.
_______________
      incorrectly accepted the argument of Appellees that ASI should be strictly
      liable. As a matter of law, ASI was entitled to status as one or the other,
      and in either case then was entitled to summary judgment. Appellees
      seek to deny it status as either.
      14Scott   is not an employee or agent of ASI.
                                    44
            Although defendant did not mention plaintiff by name
      in the book, everybody who knew the couple knew to whom
      she was referring when she referred to her husband.

Id. at 878.   The district court applied Kentucky’s law of libel per se,

recognizing that this “is an action by one private person against another

private person about a matter that is not of public interest.” Id. at 880.

Significantly, it also rejected the defendant’s claim that she was a “media

defendant” even though she “self-published her book with her personal

computer.” Id. at 878 n.1, 880. Ultimately, though, the district court

found for the defendant because she demonstrated that the defamatory

statements were either true or protected opinions as to which the

underlying facts had been disclosed.        Id. at 879–80, 882.         A key

difference between Lassiter and the present case, of course, is that Ms.

Lassiter published the book on her own; but a key similarity between

both cases is that the underlying author of the allegedly defamatory

material remains subject to a potential libel per se cause of action.

      F. Do the Challenged Statements Involve Matters of Public

Concern? ASI and Scott also argue that libel per se cannot be applied to

them because the allegedly defamatory statements in the book involve

matters of public concern. See Dun & Bradstreet, 472 U.S. at 759–63,

105 S. Ct. at 2945–47, 86 L. Ed. 2d at 602–05; Barreca, 683 N.W.2d at

120 n.6. This argument need not be reached as to ASI because we have

already concluded that it is a media defendant. As to Scott, we disagree.

      Public concern protection serves the constitutional goal of

“assur[ing] unfettered interchange of ideas for the bringing about of

political and social changes desired by the people.” Dun & Bradstreet,

472 U.S. at 759, 105 S. Ct. at 2945, 86 L. Ed. 2d at 602 (citation and

internal quotation marks omitted). On the other hand, “purely private

disputes such as a lawsuit in which the impact is limited primarily to the
                                    45

parties involved, even though perhaps of interest to the public, are

insufficient to create a matter of public concern.” Nickerson, 542 N.W.2d

at 511.

       Scott argues that Mind, Body and Soul relates to matters of public

concern, namely, religious beliefs, mental health, and unprosecuted child

abuse.    We believe this approach would broaden the “public concern”

category so it covers virtually anything.     No man is an island, and

everyone’s life is potentially of interest to everyone else. But the events

described in the book would not reasonably be expected to have an

impact beyond the parties involved. See Jones, 440 N.W.2d at 900. They

take on broader significance only to the extent Scott has written about

them and urged us to learn lessons from them. Accordingly, we do not

believe there is any constitutional or common law bar to applying libel

per se to Scott.   See Lassiter, 456 F. Supp. 2d at 880 (finding that a

woman’s self-published “religious and inspirational” book accusing her

ex-husband of abuse and adultery was not a matter of public concern);

W.J.A., 43 A.3d at 1157 (rejecting the defendant’s claim that an

allegation of child molestation was a matter of public concern).

       G. Should ASI Have Been Granted Summary Judgment on the

Plaintiffs’ Libel Claims? We turn now to whether ASI should have been

granted summary judgment as a media defendant.               As we have

discussed, “presumed damages” are impermissible against a media

defendant.   Schlegel, 585 N.W.2d at 222.     “Hurt feelings alone cannot

serve as the basis of a defamation action.” Nickerson, 542 N.W.2d at 513.

There must be proof of “reputational harm.”      Schlegel, 585 N.W.2d at

224.
                                     46

      ASI moved for summary judgment below based on the absence of

injury to reputation.   It now reurges on appeal that it was entitled to

summary judgment on this ground.

      We believe our decision in Schlegel is on point.    In that case, a

newspaper incorrectly reported that a lawyer had declared bankruptcy.

Id. at 220.   The record was rife with evidence of hurt feelings and

depression, but did not demonstrate that anyone thought less of the

attorney. Id. at 225. “The Schlegels presented a number of witnesses,

most of whom were friends, who saw the false report. None testified that

Richard had any particular reputation before the false report or that they

thought ill of him because of it.”   Id.   We held the defendants should

have been granted judgment n.o.v. Id. at 226.

      Plaintiffs’ case here suffers from the same gap in proof. While the

summary judgment record contains evidence of the good reputations of

both Beth and Gail before the publication of the book, it is devoid of

evidence that anyone changed his or her opinion of the two after reading

the book. The affidavits of friends revealed either that they had not read

the book, or that if they had read portions of it, they did not accept the

allegations it contained about Beth and Gail.     Beth’s work supervisor

averred that Beth has suffered mental anguish and was less outgoing at

work than before the book was published—i.e., the same kind of proof we

found insufficient in Schlegel—but he did not assert that anyone at work

thought less of her because of the statements in the book. Beth testified

that she did not know who might think less of her because of the

publication of the book. She speculated that some people of whom she is

not aware might have read it, and expressed her belief that it is just as

likely someone thinks less of her after reading the book as it is that

someone else read it and does not. Gail testified that he suffered stress
                                    47

because of the publication of Scott’s book, mainly because he had to

endure a deposition.       He did not identify anyone who believed the

allegations about him published in the book and consequently thought

less of him.

       Beth and Gail urge us to consider the testimony of Scott’s parents

who testified that they thought less of Beth and Gail because of the

allegations of sexual abuse and mental illness. However, the record is

clear that Scott’s parents formed their opinions about the abuse and the

mental illness long before Scott wrote or published his book.          They

testified that they came to believe the abuse had occurred and that Beth

suffered from some sort of personality disorder while Scott and Beth were

still married, at least six years before the book was published.

Accordingly, the testimony of Scott’s parents is not evidence tending to

prove the publication of the statements in the book caused Beth and Gail

reputational harm.

       Plaintiffs   also   argue   we    can   infer   reputational   harm

circumstantially based on the evidence that (1) Beth and Gail had good

reputations before the book was published and (2) approximately thirty-

four copies of the book were distributed by gift or sale.     Plaintiffs cite

Wilson v. IBP, Inc., 558 N.W.2d 132 (Iowa 1996), and Lara v. Thomas, 512
N.W.2d 777 (Iowa 1994), in support of this argument.         Both of these

cases, however, were slander per se cases. Wilson, 558 N.W.2d at 140;

Lara, 512 N.W.2d at 780. The fighting issue in these cases was whether

the damages were excessive. 558 N.W.2d at 140; 512 N.W.2d at 780.

Neither case holds that reputational harm, when proof of such harm is

required, can be inferred from mere distribution of a publication. Indeed,

allowing such an inference would in effect turn libel per quod into “libel

per se lite.”
                                     48

      For the foregoing reasons, we conclude that ASI should have been

granted summary judgment on plaintiffs’ libel claims.

      H. Should Scott Have Been Granted Summary Judgment on

the Plaintiffs’ Libel Claims? If Mind, Body and Soul amounts to libel

per se, Beth and Gail need not prove any falsity, fault or reputational

injury (damages) to proceed against Scott.       However, they must meet

other requirements. “To establish a prima facie case in any defamat[ion]

action, a plaintiff must show the defendant (1) published a statement

that was (2) defamatory (3) of and concerning the plaintiff.” Taggart v.

Drake Univ., 549 N.W.2d 796, 802 (Iowa 1996).

      Scott first maintains there is no evidence that the allegedly libelous

material was published to a third party.        “Publication is an essential

element of defamation and simply means a communication of statements

to one or more third persons.”      Huegerich, 547 N.W.2d at 221 (Iowa

1996).   Scott argues, “The Plaintiffs simply cannot provide evidence of

one single person who read any of the statements claimed to be

defamatory.”   This is not accurate.      Several persons, including Scott’s

mother, testified to having read or at least skimmed the book.

      Scott next argues that the district court erred in finding as a

matter of law that statements from Mind, Body and Soul were so

defamatory that they amounted to libel per se. “If a statement is clear

and unambiguous, the issue of whether the statement is libelous per se

is for the court.” Kiesau, 686 N.W.2d at 175. Thus, the court may find a

statement is libel per se if it unambiguously tends “to provoke the

plaintiff to wrath or expose him to public hatred, contempt, or ridicule.”

Nickerson, 542 N.W.2d at 510. Accusations of indictable crimes of moral

turpitude are libel per se. See Huegerich, 547 N.W.2d at 221 (accusing

plaintiff of possessing illegal drugs is libel per se); Rees v. O’Malley, 461
                                          49
N.W.2d 833, 835 (Iowa 1990) (accusing plaintiff of extortion is libel per

se); Vinson, 360 N.W.2d at 115–16 (accusing plaintiff of falsifying time

cards is libel per se).          Likewise, an accusation of immorality or

dishonesty is libel per se. See Kiesau, 686 N.W.2d at 178 (stating that

substantial evidence supported a jury finding that a doctored image of

plaintiff appearing topless was libel per se); Wilson, 558 N.W.2d at 139–

40 (stating that an accusation of untruthfulness was sufficient evidence

to support a jury finding of libel per se).

       We agree with the district court that “stating a person has been

molested by their father and suffers from bipolar disorder constitutes

libel per se under Iowa law.”         Obviously, this does not preclude Scott

from raising other defenses (such as truth, which he has pled in his

answer).      It means only that certain statements in the book are of a

character that our common law views as libelous per se. 15

       Additionally, Scott claims the identified statements cannot be

considered libel per se because they were not “of and concerning” the

plaintiffs.   As Scott points out, Beth and Gail are not named in those

statements. For example, in one passage we have previously noted, Scott

wrote, “The two women we spoke of earlier, they were both molested by
their fathers, or at least that is what they told me.” Scott argues that

because one would have to resort to outside facts, that passage cannot

be defamatory.

       However, this element only requires that a third-party recipient be

able to understand who is the intended subject.                    See Restatement

(Second) of Torts § 564, cmt. a. Iowa Code section 659.1 provides, “In an

       15Neither party has asked us to dissect all the challenged statements in the book
and determine whether they are—or are not—libelous per se. For purposes of the
present appeal, we hold only that at least some of them are.
                                     50

action for slander or libel, it shall not be necessary to state any extrinsic

facts for the purpose of showing the application to the plaintiff of any

defamatory matter out of which the cause of action arose . . . .” Iowa

Code § 659.1 (2009).        The necessary implication of this statutory

language is that a libel action can be pursued even when “extrinsic facts”

are required. See Boardman & Cartwright v. Gazette Co., 225 Iowa 533,

538, 281 N.W. 118, 120 (1938) (“Of course, it is not necessary to

constitute a libel that the article name the person libeled, but it must by

inference or innuendo at least refer in an intelligent way to the person

libeled.”); see also Ruzicka v. Conde Nast Publ’ns, Inc., 999 F.2d 1319,

1322 n.6 (8th Cir. 1993) (“The plaintiff need not be cited by name for the

defamation to be ‘of and concerning the plaintiff.’ ” (Citation omitted.)).

      Here the passage in question, referring to “two women we spoke of

earlier,” appears on page 20 of the book.        In the preceding nineteen

pages, only two women are discussed—Scott’s ex-wife and a woman who

became pregnant and claimed Scott was the father. As the district court

found, it does not take speculation or guesswork to put two and two

together.   Other statements that are the subject of the lawsuit clearly

refer to Scott’s “ex” or “ex-wife.” Accordingly, the district court correctly

denied Scott’s motion for summary judgment, because Beth and Gail

have shown the existence of a fact issue as to whether the challenged

statements were “of and concerning” them.

      I. Should ASI Have Been Granted Summary Judgment on the

Plaintiffs’ False Light Invasion of Privacy Claim? ASI contends the

district court should have granted its motion for summary judgment on

plaintiffs’ claim of false light invasion of privacy. This claim arises in the

following circumstances:
                                      51
      One who gives publicity to a matter concerning another that
      places the other before the public in a false light is subject to
      liability to the other for invasion of his privacy, if (1) the false
      light in which the other was placed would be highly offensive
      to a reasonable person, and (2) the actor had knowledge of or
      acted in reckless disregard as to the falsity of the publicized
      matter and the false light in which the other would be
      placed.

Kiesau, 686 N.W.2d at 179 (quoting Winegard v. Larsen, 260 N.W.2d
816, 823 (Iowa 1977)).

      In the proceedings below, ASI argued, among other things, that the

required evidence of malice was lacking. The district court denied ASI’s
motion on this point without extensive analysis, simply observing that a

fact issue was presented whether ASI “had knowledge of or acted in

reckless disregard of the falsity of the publicized matter.” We respectfully

view the matter otherwise.

      As Beth and Gail note, ASI adopted a computerized process for

review of certain buzz words, which it used on the text, but then did no

further follow-up when the program retrieved the aforementioned “two

women we mentioned earlier” passage. We do not believe this evidence,

viewed most favorably to the plaintiffs, constitutes legal malice. There is

no indication in the record that ASI doubted the veracity of the book or

had a specific reason to do so.        See Harte-Hanks Commc’ns, Inc. v.

Connaughton, 491 U.S. 657, 688, 109 S. Ct. 2678, 2696, 105 L. Ed. 2d
562, 589 (1989) (“There must be sufficient evidence to permit the

conclusion that the defendant in fact entertained serious doubts as to

the truth of his publication.” (Citation and internal quotation marks

omitted.)). Although Scott’s book vented at times about his ex-wife, it did

not do so to a degree or in ways that would have put ASI on notice he

was making things up.      Much of the book consists of Scott’s religious

reflections.   Accordingly, we conclude the district court should have
                                      52

granted summary judgment to ASI on plaintiffs’ false light invasion of

privacy claim.

      J. Should Scott Weier Have Been Granted Summary Judgment

on the Plaintiffs’ False Light Invasion of Privacy Claim? Scott also

contends the district court should have granted summary judgment in

his favor on the false light claims. He first asserts that Beth and Gail

have failed to establish the “publicity” element of the claim.

      “Publicity” [for an invasion of privacy claim] means that the
      matter is made public, by communicating it to the public at
      large, or to so many persons that the matter must be
      regarded as substantially certain to become one of public
      knowledge. The difference is not one of the means of
      communication, which may be oral, written or by any other
      means. It is one of a communication that reaches, or is sure
      to reach, the public.

              Thus it is not an invasion of the right of privacy . . . to
      communicate a fact concerning the plaintiff’s private life to a
      single person or even to a small group of persons. On the
      other hand, any publication in a newspaper or a magazine,
      even of small circulation, or in a handbill distributed to a
      large number of persons, or any broadcast over the radio, or
      statement made in an address to a large audience, is
      sufficient to give publicity within the meaning of the term
      . . . . The distinction, in other words, is one between private
      and public communication.

Restatement (Second) of Torts § 652D cmt. a, at 384–85.

      We think the record raises a fact question as to whether the book

and the allegations contained therein were sufficiently publicized to

preclude summary judgment on these claims. Approximately twenty to

thirty copies of the book were distributed. Scott actually ordered 250

copies of the book and attempted to market the book for sale at local

businesses. He participated in a television interview promoting the book.

As noted by the district court, the book was “available for purchase on

the world-wide web for a period of approximately two months.”               The

record indicates several people have read the book or portions of the
                                       53

book. The finder of fact will need to decide if this is enough publicity to

sustain a false light invasion of privacy claim.

         We also think Beth and Gail have engendered a fact question on

the malice element.      The allegations made in the book are based on

interactions and conversations that allegedly occurred between Beth and

Scott during their marriage.       If what Scott says is untrue, there is

certainly a fact issue as to whether he knew it was untrue or acted with

reckless disregard of its truth or falsity.        Accordingly, we affirm the

district court’s denial of Scott’s motion for summary judgment on this

claim.

         K. Should    Scott    Weier   Have     Been     Granted   Summary

Judgment on the Plaintiffs’ Intentional Infliction of Emotional

Distress Claims? Scott asserts Beth and Gail have failed to establish a

triable issue on the outrageous conduct element of their intentional

infliction of emotional distress claims. See Barreca, 683 N.W.2d at 123

(listing “outrageous conduct by the defendant” as one element of the

tort). He contends that because he did not refer to Beth or Gail by name

in the critical parts of the book or in any publicity, his actions do not

constitute the outrageous conduct necessary to support an intentional

infliction of emotional distress claim.     As Scott puts it, “[I]f Appellants

had wanted to maliciously or with reckless disregard bring about

unwarranted publicity or intrude on Appellees, they would have certainly

mentioned them or referred to them in the very limited ‘publicity’ the

book did get.”     Evaluating these contentions alone, and assuming all

factual disputes are resolved in Beth and Gail’s favor, we find a triable

issue of fact as to whether Scott’s conduct was “outrageous.”

         Accordingly, we affirm the district court’s denial of Scott’s motion

for summary judgment on this claim.
                                    54

      IV. Conclusion.

      For the reasons described above, we reverse the district court’s

denial of ASI’s motion for summary judgment as to the plaintiffs’ libel

and false light invasion of privacy claims and remand for entry of

judgment in ASI’s favor. We affirm the district court’s denial of summary

judgment for Scott on the libel, false light, and intentional infliction of

emotional distress claims, and remand for trial on those counts.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED

FOR FURTHER PROCEEDINGS.

      All justices concur except Wiggins, J., who concurs specially, and

Hecht and Appel, JJ., who concur in part and dissent in part.
                                    55

                                              #10–1503, Bierman v. Weier

WIGGINS, Justice (concurring specially).

      I write separately to concur in the result only. I agree we should

not abandon libel or slander per se. In addition to the reasons stated by

the majority, I believe the only way a defamed person can definitely

vindicate his or her reputation is to bring an action against the defamer.

When a defamatory act gives rise to a per se claim, we should not require

the defamed person to prove damages in order to vindicate his or her

name. This is true for two reasons. First, in many cases, damages may

be impossible to prove, and thus many per se cases would never be

resolved.    Second, a jury award of one dollar vindicates the defamed

person’s reputation, a remedy far superior to any dollar amount a jury

might award.

      I also agree that Author Solutions, Inc. is a media defendant under

any test we could devise to determine when a defendant is a media

defendant.    However, rather than articulate a test or factors for the

bench and bar, the majority attempts to pigeonhole the facts of this case

into caselaw from other jurisdictions. I think the majority bypassed an

important opportunity to articulate a test or factors that would assist our

courts and attorneys in identifying a media defendant in future litigation.

As one author has noted: “The state supreme court grants review

selectively; the court is intended to specialize in law development

functions, to resolve legal issues of great importance to the jurisprudence

of the state, and to assure decisional uniformity throughout the state.”

Gerald B. Cope, Jr., Discretionary Review of the Decisions of Intermediate

Appellate Courts: A Comparison of Florida’s System with Those of the

Other States and the Federal System, 45 Fla. L. Rev. 21, 29 (1993)

(emphasis added) (footnotes omitted).
                                   56

     By not providing a test or factors, the majority fails to perform one

of our primary functions and gives credence to the dissenter’s argument

that technological developments in communications and the proliferation

of new electronic media will make it difficult, if not impossible, to

distinguish between media and nonmedia defendants.          I believe the

orderly development of common law requires such an analysis, and this

court could—and should—develop principled standards to differentiate

between media and nonmedia defendants.
                                     57

                                              #10–1503, Bierman v. Weier

HECHT, Justice (concurring in part and dissenting in part).

      I concur with the majority’s determination that ASI is entitled, on

this record, to summary judgment on the plaintiffs’ libel and false light

invasion of privacy claims. I also concur in the majority’s determination

that the district court properly denied Scott’s motion for summary

judgment on the false light invasion of privacy and intentional infliction

of emotional distress claims. However, as I believe Scott is also entitled

to summary judgment on the plaintiffs’ libel claims, I respectfully dissent

from the majority’s contrary determination.

      Although I agree with several outcomes reached by the majority, I

disagree with the reasoning applied to the libel claims because I consider

the current distinction in our defamation law between media and

nonmedia     defendants    unsound    and   unsupported    by   our   state

constitution.   Accordingly, because I believe all libel defendants are

entitled to the same free speech protections, I would hold that the

plaintiffs are not entitled to the traditional presumptions associated with

the doctrine of libel per se.

      The majority correctly notes that abandonment of the doctrine and

reversal is not yet compelled in this case by the United States Supreme

Court’s First Amendment jurisprudence.        However, my view that a

distinction between media and nonmedia defendants is unwarranted has

been articulated by some Justices serving on that Court. In Philadelphia

Newspapers, Inc. v. Hepps, 475 U.S. 767, 106 S. Ct. 1558, 89 L. Ed. 2d
783 (1986), the Court concluded a private figure plaintiff must bear the

burden of proving the falsity of speech in a defamation action against a

media defendant when the subject of the tortious speech is a matter of

public concern. Hepps, 475 U.S. at 776, 106 S. Ct. at 1563, 89 L. Ed. 2d
58

at 793 (plurality opinion). Justice Brennan, joined by Justice Blackmun,

concurred but wrote separately in Hepps asserting that such a

distinction is “irreconcilable with the fundamental First Amendment

principle that the inherent worth of speech . . . in terms of its capacity for

informing the public does not depend upon the identity of the source,

whether corporation, association, union, or individual.” Id. at 780, 106

S. Ct. at 1565, 89 L. Ed. 2d at 795 (Brennan, J., concurring) (citations

and internal quotation marks omitted). 16

       Even before the New York Times decision and the resulting

upheaval in defamation law, the common law struggled with the

application of traditional labels to “new methods of communication,”

such as radio, television, and film. See W. Page Keeton, et al., Prosser

and Keeton on Torts § 112, at 787–88 (5th ed. 1984) [hereinafter Keeton]

(describing the difficulty of applying distinctions between “libel” and

“slander”      to   such   methods      of     communication).         Technological

developments in communications—including the ascension of the




       16The  shifting emphasis across the Court’s decisions on the identity of the
defendant and the character of the speech, the respective importance of those two
factors in the Supreme Court’s First Amendment jurisprudence, and the resulting
confusion have been noted by many critics and commenters. See generally, Robert D.
Sack, Sack on Defamation: Libel, Slander, and Related Problems §§ 1:1–1:9, at 1–2 to 1–
43 (4th ed. 2012); Richard J. Convisor & Roger W. Meslar, Obsolete on its Face: The
Libel Per Quod Rule, 45 Ark. L. Rev. 1 (1992); William G. Hagans, Who Does the First
Amendment Protect?: Why the Plaintiff Should Bear the Burden of Proof in Any
Defamation Action, 26 Rev. Litig. 613 (2007); Patrick J. McNulty, The Law of Defamation:
A Primer for the Iowa Practitioner, 44 Drake L. Rev. 639 (1996); Katherine W. Pownell,
Defamation and the Nonmedia Speaker, 41 Fed. Comm. L.J. 195 (1989); Ruth Walden &
Derigan Silver, Deciphering Dun & Bradstreet: Does the First Amendment Matter in
Private Figure-Private Concern Defamation Cases?, 14 Comm. L. & Pol’y 1 (2009); John
J. Watkins & Charles W. Schwartz, Gertz and the Common Law of Defamation: Of Fault,
Nonmedia Defendants, and Conditional Privileges, 15 Tex. Tech L. Rev. 823 (1984);
Rebecca Phillips, Comment, Constitutional Protection for Nonmedia Defendants: Should
There Be a Distinction between You and Larry King?, 33 Campbell L. Rev. 173 (2010).
                                          59

Internet and electronic communications—lead me to conclude libel per se

is a doctrinal relic that is not worth preserving. 17

       This case demonstrates the increasing difficulty courts in this state

and across the nation will have as they attempt to place defendants on a

continuum between contract printers and “traditional publishers.”

“[P]roliferation of the new electronic media and the consequent

difficulties of differentiating between media and nonmedia will likely lead

courts away from use of such distinctions in defamation and related

law.” 1 Robert D. Sack, Sack on Defamation: Libel, Slander, and Related

Problems Introduction, at xlix (4th ed. 2012) [hereinafter Sack]; see also

Nicole A. Stafford, Comment, Lose the Distinction: Internet Bloggers and

First Amendment Protection of Libel Defendants - Citizen Journalism and

the Supreme Court’s Murky Jurisprudence Blur the Line Between Media

and Non-Media Speakers, 84 U. Det. Mercy L. Rev. 597, 606–10 (2007)

(detailing inconsistent approaches of lower courts with respect to

treatment of bloggers as media or nonmedia defendants).

       When we rejected an argument to eliminate the distinction between

media and nonmedia defamation defendants in Vinson v. Linn-Mar


        17The author of a well-known treatise on tort law has described defamation law

in colorful terms:
       It must be confessed at the beginning that there is a great deal of the law
       of defamation which makes no sense.           It contains anomalies and
       absurdities for which no legal writer ever has had a kind word, and it is a
       curious compound of a strict liability imposed upon innocent defendants,
       as rigid and extreme as anything found in the law, with a blind and
       almost perverse refusal to compensate the plaintiff for real and very
       serious harm. The explanation is in part one of historical accident and
       survival, in part one of the conflict of opposing ideas of policy in which
       our traditional notions of freedom of expression have collided violently
       with sympathy for the victim traduced and indignation at the maligning
       tongue.
Keeton, § 111, at 771–72 (footnote omitted).
                                      60

Community School District, 360 N.W.2d 108, 118 (Iowa 1984), we stated

that a majority of jurisdictions addressing the issue had concluded a

distinction between media and nonmedia defendants was warranted

when the plaintiff was a private person.       However, twenty-eight years

later, it appears the opposite is true. Several of the decisions we cited in

Vinson have since been limited or overruled, and many other courts have

rejected the distinction when they have addressed the issue directly.

Schomer v. Smidt, 170 Cal. Rptr. 662, 665 (Ct. App. 1980), a decision of

the California Fourth District Court of Appeal cited in Vinson, held that

“the legal concept of slander per se has not been revised in California,

except as to media defendants” by the Gertz decision. In 1987, in a case

involving a public figure, the same court held “[t]o the extent that

language in . . . Schomer v. Smidt, . . . may be construed as suggesting

the constitutional standard does not apply to nonmedia defendants . . . it

is disapproved.” Miller v. Nestande, 237 Cal. Rptr. 359, 364 n.7 (Ct. App.

1987) (citation omitted). Even more recently, the California First District

Court of Appeal held that the First Amendment prohibits applying the

common-law presumption of falsity to alleged defamatory statements,

whether made by media or nonmedia defendants, when the statements

regard matters of public interest.     Nizam-Aldine v. City of Oakland, 54
Cal. Rptr. 2d 781, 787–88 (Ct. App. 1996) (cataloging cases in California

and other jurisdictions which have “rejected the distinction between

media and non-media defendants when addressing related First

Amendment issues”).

      In Vinson, we also cited Retail Credit Co. v. Russell, 218 S.E.2d 54,

59 (Ga. 1975), but a current review of that case demonstrates it did not

explicitly   address   the   distinction   between   media   and   nonmedia

defendants, but instead determined that Georgia law did not recognize a
                                    61

privilege for credit reporting agencies.     More recently, the Georgia

Supreme Court disregarded the distinction between media and nonmedia

defendants in deciding a defamation case brought by a plaintiff who had

failed to request a retraction from the defendant who posted a libelous

statement on an electronic message board.         Mathis v. Cannon, 573
S.E.2d 376, 384–85 (Ga. 2002) (noting the distinction between media and

nonmedia defendants in that case is “difficult to apply” and “fails to

accommodate changes in communications and the publishing industry

due to the computer and the Internet”).

      In Stuempges v. Parke, Davis & Co., 297 N.W.2d 252, 258–59

(Minn. 1980), another case cited by this court in Vinson, the Minnesota

Supreme Court concluded Gertz did not supplant the Minnesota common

law requirement that a private plaintiff prove a nonmedia defendant

acted with ill will and improper motives (common law malice) with a New

York Times actual malice requirement.      More recently, the Minnesota

Court of Appeals clarified that “the constitutional protections of New

York Times are not contingent upon whether the defendant is a ‘media

defendant.’ ”   Culliton v. Mize, 403 N.W.2d 853, 856 (Minn. Ct. App.

1987) (citing earlier decisions of the Minnesota Supreme Court which

required New York Times malice be proven by a public figure plaintiff

against a nonmedia defendant).

      The Second Restatement of Torts concluded the holding of Gertz

should be applied to both media and nonmedia defendants.

      As the Supreme Court declares, the protection of the First
      Amendment extends to freedom of speech as well as to
      freedom of the press, and the interests that must be
      balanced to obtain a proper accommodation are similar. It
      would seem strange to hold that the press, composed of
      professionals and causing much greater damage because of
      the wider distribution of the communication, can
      constitutionally be held liable only for negligence, but that a
                                          62
        private person, engaged in a casual private conversation with
        a single person, can be held liable at his peril if the
        statement turns out to be false, without any regard to his
        lack of fault.

Restatement (Second) of Torts § 580B cmt. e, at 225–26 (1977).

        Although the majority notes that several jurisdictions have not yet

abandoned the doctrine of defamation per se and adopted the
Restatement view, one scholar has noted that twenty-two state and

federal jurisdictions require proof of fault in defamation actions brought

against nonmedia defendants, including Alabama, Arizona, California,

Florida, Kansas, Louisiana, Maine, Maryland, New Jersey, New Mexico,

New York, Ohio, Tennessee, Texas, Utah, Virginia, and Washington, as

well as the Fifth, Eighth, Ninth, Tenth, and District of Columbia Federal

Circuits. Sack, § 6:5.1, at 6–21 to 6–22. 18 He further reports that only
eight states (including Iowa, Minnesota, Illinois, Oregon, Colorado,

Kentucky, and Wisconsin) have expressly held that nonmedia defendants

are not entitled to Gertz protections. Id.; see also Snyder v. Phelps, 580
F.3d 206, 219 n.13 (4th Cir. 2009) (“Neither the Supreme Court nor this

Court     has    specifically   addressed      the    question     of   whether      the

constitutional protections afforded to statements not provably false

should apply with equal force to media and nonmedia defendants. . . .

Any effort to justify a media/nonmedia distinction rests on unstable

ground, given the difficulty of defining with precision who belongs to the

‘media.’ ”); Flamm v. Am. Ass’n of Univ. Women, 201 F.3d 144, 149 (2d

Cir. 2000) (“We agree that a distinction drawn according to whether the

defendant is a member of the media is untenable.”); Arthaud v. Mut. of

        18Sack  further notes that other jurisdictions “while specifically ruling only on
public-figure/public-official cases, have emphasized that distinctions between media
and nonmedia defendants were unfounded, thus suggesting that they would treat both
categories of defendants similarly.” Sack, § 6:5.1, at 6–22.
                                     63

Omaha Ins. Co., 170 F.3d 860, 862 (8th Cir. 1999) (requiring a private

plaintiff to demonstrate actual reputational harm against a nonmedia

defendant); Levinsky’s, Inc. v. Wal-Mart Stores, Inc., 127 F.3d 122, 128

(1st Cir. 1997) (relying on Maine law to conclude a defamation plaintiff

must always show the defendant acted at least negligently); In re IBP

Confidential Bus. Documents Litig., 797 F.2d 632, 642 (8th Cir. 1986)

(“The fact that cases such as New York Times and Gertz involved media

defendants, while arguably relevant in identifying the particular first

amendment freedom involved, is in our view irrelevant to the question of

what level of constitutional protection that right is to receive.”); Don King

Prods., Inc. v. Douglas, 742 F. Supp. 778, 782 n.4 (S.D.N.Y. 1990) (“[A]ll

speakers, regardless of status as members of the organized press, are

entitled to . . . First Amendment protection.”); United Ins. Co. of Am. v.

Murphy, 961 S.W.2d 752, 756 (Ark. 1998) (adopting a rule that all

defamation plaintiffs must establish actual reputational harm); Antwerp

Diamond Exch. of Am., Inc. v. Better Bus. Bureau of Maricopa Cnty., Inc.,

637 P.2d 733, 738 (Ariz. 1981) (acknowledging adoption of Second

Restatement’s formulation of defamation requiring proof of at least

negligence on the part of the defendant whether defendant is media or

nonmedia); Wattigny v. Lambert, 408 So. 2d 1126, 1131 (La. Ct. App.

1981) (concluding Gertz protections applied to defamation action against

a nonmedia defendant and “will be held liable only if a finding of fault is

made”); Lester v. Powers, 596 A.2d 65, 69 (Me. 1991) (noting Maine

common law requires defamation plaintiff to demonstrate negligence on

the part of the defendant, citing Restatement (Second)); Jacron Sales Co.

v. Sindorf, 350 A.2d 688, 695–96 (Md. 1976) (concluding Gertz

restrictions apply to both media and nonmedia defendants); Nazeri v. Mo.

Valley Coll., 860 S.W.2d 303, 313 (Mo. 1993) (abandoning the libel per
                                          64

se/per quod distinction and requiring all libel plaintiffs to establish

actual reputational harm to recover in a case involving a nonmedia

defendant); Durando v. Nutley Sun, 37 A.3d 449, 458 (N.J. 2012) (noting

New Jersey law expanded free speech protections beyond what is

required in federal law such that the “actual-malice standard protects

both media and non-media defendants who make statements involving

matters of public concern” even if subject of libel is a private person);

Bainhauer v. Manoukian, 520 A.2d 1154, 1168 (N.J. Super. Ct. App. Div.

1987) (concluding “common law strict liability has been replaced by, at

the least, a negligence standard of fault” and that the distinction between

media and nonmedia defendants is irrelevant to the analysis); Smith v.

Durden, 276 P.3d 943, 948–49 (N.M. 2012) (acknowledging abolition of

distinction between libel per quod and libel per se in New Mexico and

noting that key to analysis is the status of the plaintiff and holding that

all defamation plaintiffs must establish actual harm to reputation to

recover    without    consideration      of    the   media/nonmedia        status    of

defendant); Ryder Truck Rentals, Inc. v. Latham, 593 S.W.2d 334, 338–39

(Tex. App. 1979) (concluding Gertz protections applied to both media and

nonmedia defendants even in cases involving private plaintiffs); Bender v.

City of Seattle, 664 P.2d 492, 503–04 (Wash. 1983) (noting that a private

figure defamation plaintiff must establish negligence to recover for

defamation in a case involving a nonmedia defendant, citing Restatement

(Second)). 19   To be sure, this survey of the caselaw demonstrates that

       19We   also note that with the advent of new methods of mass communication,
which make it more difficult to distinguish between media and nonmedia defendants,
plaintiffs now have an increased ability to rebut false publications. While the majority
argues that contemporary communications make it easier for one to defame another,
referencing the low cost and relative ease with which Scott was able to have a
professional-looking book printed, I note that the plaintiffs in this case also have the
same easy access to mass communication. For a fraction of the cost they have incurred
                                          65

there is ample authority for the conclusion expressed by the reporters of

section 580B of the Restatement. 20            I would expressly adopt it in this

case.

        I agree with others who have concluded it is unsound to give more

protection to media defendants who, in theory, put out vast amounts of

speech and can thus cause greater reputational harm than a nonmedia

tortfeasor.

        [I]t makes little sense to grant protection to the media
        without granting similar protection to private individuals. If
        statements by a newspaper or radio station defaming a
        prominent attorney, a government-backed scientist, or a
        well-known socialite, private figures all, must be proved to
        have been at least negligently false, why should the identical
        comment made in private correspondence, in a lecture, or
        even in private conversation, be actionable without fault?
        Both Justice White and Justice Brennan argued persuasively
        that statements by nonmedia defendants have an informing
        function similar to those by members of the press, and that
        freedom of speech is of equal rank with freedom of the press.
        One can fairly expect the blogging defendant to prevail on
        this issue when the Court first confronts him or her as a
        defendant.

Sack, § 6:5.2, at 6–24 to 6–25 (footnotes omitted).

        Further, much can be said for the simplification of defamation law

that results from treating media and nonmedia defendants alike.

Defamation law has long been viewed as complex, and that perception


_______________
in this lawsuit, Beth and Gail could write their own book and self-publish it rebutting
the claims made by Scott. For even less, they could rebut his claims on Facebook or on
a blog or on a website created just for that purpose. This democratization of media has
only been realized in recent years and is available to all plaintiffs, whether the
defendant is a member of the media or not.
        20Although   the majority catalogues cases from many jurisdictions which still
recognize defamation per se, it is notable that in none of the cases cited was the court
urged to abandon the doctrine. Further, as the majority acknowledges, many of those
jurisdictions which continue to recognize some form of libel per se do not continue to
apply all of the presumptions traditionally associated with the tort.
                                    66

has only grown since the New York Times decision. As one commentator

described:

      The law of defamation is in disarray. It is confusing. It is
      unclear. Most critically, it fails to serve its most important
      objectives: providing an adequate remedy for reputational
      harm while allowing sufficient protection for speech. The
      chaotic nature of defamation law is primarily due to the fact
      that, at present, defamation involves a juxtaposition of two
      bodies of law: (1) the archaic state common law of libel and
      slander, a system arising from medieval roots, and (2) First
      Amendment jurisprudence, as developed by the courts
      following the United States Supreme Court’s landmark New
      York Times Co. v. Sullivan decision in 1964. The latter body
      of law, of necessity, imposes only federal constitutional
      limitations on what remains essentially a state cause of
      action. As a result, the law of defamation resembles a
      creature fashioned by committee, or worse yet, one fashioned
      by several independent committees working in separate
      rooms in different eras with different blueprints--some
      building up and others chiseling down.

Robert M. Ackerman, Bringing Coherence to Defamation Law Through

Uniform Legislation: The Search for an Elegant Solution, 72 N.C. L. Rev.

291, 293 (1994); see also Keeton, § 113, at 808 (“Much could be

accomplished by way of simplifying the law and adequately protecting

speech in the private area by way of requiring fault with respect to truth

or falsity of the matter published in all situations.”); Harvey L. Zuckman,

et al., Modern Communications Law § 5.11, at 617 (1999) (describing

current defamation law as “almost unworkable” and “failing in its

purpose”).

      While   I   believe   important    policy   considerations   favor   the

abandonment of the media/nonmedia distinction, I also believe the text

and spirit of article I, section 7 of the Iowa Constitution support the

conclusion that the distinction is unsound. I do not share the majority’s

belief that the framers’ express imposition of legal responsibility for

“abuse” of the right of free expression is more consistent with the
                                          67

doctrine of defamation per se than with a legal standard requiring proof

of fault by plaintiffs in all defamation cases. 21 Under either theoretical

framework, liability can result from an abuse of the right. A requirement

that all defamation plaintiffs must prove fault as a condition of recovery

is entirely compatible with the constitutional text. In fact, in Jones v.

Palmer Communications, Inc., 440 N.W.2d 884 (Iowa 1989), overruled in

part on other grounds by Schlegel v. Ottumwa Courier, 585 N.W.2d 217,

224 (Iowa 1998), we adopted the negligence standard for defamation

suits brought by private plaintiffs against media defendants, expressly

holding    a   negligence     standard     sufficiently      protected   the   explicit

constitutional requirement that people be responsible for their abuse of

the right of free speech. Jones, 440 N.W.2d at 898.

       Further,    I   believe   the    elimination     of    the   media/nonmedia

distinction and adoption of a fault requirement for all plaintiffs in libel

actions would comport with the spirit of our free speech guarantee and

would give effect to the first sentence of section 7: “Every person may

speak, write, and publish his sentiments on all subjects.” Iowa Const.

art. I, § 7 (emphasis added). The right of free speech in our constitution

is not a right belonging only to the press: It is the right of every person.

       The objective of the protections announced in New York Times and

Gertz which have so changed the landscape of libel law was avoidance of

“intolerable self-censorship” caused by the harsh rule of strict liability in

the common law. Gertz v. Robert Welch, Inc., 418 U.S. 323, 340–41, 94
S. Ct. 2997, 3007, 41 L. Ed. 2d 789, 805–06 (1974). Considering this

purpose, and recognizing the right to free speech under our constitution

       21Indeed,  the majority cites cases from other jurisdictions which have concluded
similar “abuse” language in their state constitutions allows for varying fault standards
to be applied before civil liability may be imposed.
                                    68

is a right belonging to media and nonmedia speakers alike, I would hold

article I, section 7 permits no distinction between media and nonmedia

defendants in the law of defamation.       As I believe proof of fault is

required against all defendants in libel cases under our constitution, I

would overrule Vinson and abandon the doctrine of libel per se. Finding

myself in agreement with the majority’s determination that the plaintiffs

failed to engender a fact question in the summary judgment record on

the issue of their actual reputational injury, I would reverse the district

court’s ruling on Scott’s motion for summary judgment on the plaintiffs’

libel claims.

      Appel, J., joins this concurrence in part and dissent in part.